Exhibit 10(b)

EXECUTION VERSION



U.S. $200,000,000
CREDIT AGREEMENT
Dated as of August 2, 2007

Among

ENTERGY LOUISIANA, LLC


as Borrower



THE BANKS NAMED HEREIN


as Banks



CITIBANK, N.A.


as Administrative Agent



and

the LC Issuing Banks
from time to time parties hereto



BNP PARIBAS

and

THE ROYAL BANK OF SCOTLAND PLC


Co-Lead Arrangers & Book Managers





ABN AMRO BANK N.V.

and

JPMORGAN CHASE BANK, N.A.


Co-Syndication Agents





 

 

CREDIT AGREEMENT



Dated as of August __, 2007



 

ENTERGY LOUISIANA, LLC, a Texas limited liability company (the "Borrower"), the
banks (the "Banks") listed on the signature pages hereof and Citibank, N.A.
("Citibank"), as administrative agent (the "Administrative Agent") for the
Lenders (as defined below) hereunder and the LC Issuing Banks (as defined below)
parties hereto from time to time, agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.01. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

"Advance" means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which
shall be a "Type" of Advance.

"Additional Lender" has the meaning specified in Section 2.05(b)(i).

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

"Agreement"

 means this Credit Agreement, as amended, supplemented or modified from time to
time.



"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance

"Applicable Margin" means, (i) for any Base Rate Advance, the Base Rate Margin
interest rate per annum plus, on any date the Utilization Percentage exceeds
50%, the Utilization Fee interest rate per annum, in each case, set forth below
in the columns identified as Level 1, Level 2, Level 3, Level 4, Level 5 and
Level 6, and (ii) for any Eurodollar Rate Advance, the Eurodollar Margin
interest rate per annum set forth below in the columns identified as Level 1,
Level 2, Level 3, Level 4, Level 5 and Level 6 plus. on any date the Utilization
Percentage exceeds 50%, the Utilization Fee interest rate per annum, in each
case, set forth below in the columns identified as Level 1, Level 2, Level 3,
Level 4, Level 5 and Level 6 and, in all cases described by clauses (i) and
(ii), determined by reference to the Senior Debt Rating.



 

Level 1

Level 2

Level 3

Level 4

Level 5

Level 6

S&P

Moody's

Senior Debt Rating
at least A
or
A2



Senior Debt Rating Less than
Level 1 but at least A-
or
A3



Senior Debt Rating Less than
Level 2 but at least BBB+
or
Baa1



Senior Debt Rating Less than
Level 3 but
at least BBB
or
Baa2



Senior Debt Rating
Less than Level 4 but at least BBB-
or
Baa3



Senior Debt Rating below BBB- and Baa3*

Interest Rate Per Annum

           

Eurodollar Margin

0.100%

0.190%

0.280%

0.360%

0.425%

0.525%

Base Rate Margin

0.000%

0.000%

0.000%

0.000%

0.000%

0.500%

Utilization Fee

0.050%

0.050%

0.050%

0.050%

0.050%

0.100%

> > > *or unrated



Any change in the Applicable Margin will be effective as of the date on which
S&P or Moody's, as the case may be, announces the applicable change in any
rating assigned to the Borrower's senior unsecured long-term debt.

"Approved Fund" means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee of that Lender, and accepted by the Administrative Agent,
in substantially the form of Exhibit B hereto.

"Base Rate" means, for any period, a fluctuating interest rate per annum at all
times equal to the higher of:

> > >  i.  the rate of interest announced publicly by Citibank in New York, New
> > >      York, from time to time, as Citibank's base rate; and
> > > 
> > >  ii. 1/2 of 1% per annum above the Federal Funds Rate in effect from time
> > >      to time.

"Base Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a).

"Borrowing" means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or Converted pursuant
to Section 2.09 or 2.10.

"Business Day" means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

"Capitalization" means, as of any date of determination, with respect to the
Borrower and its subsidiaries determined on a consolidated basis, an amount
equal to the sum of (i) the total principal amount of all Debt of the Borrower
and its subsidiaries outstanding on such date, (ii) Consolidated Net Worth as of
such date and (iii) to the extent not otherwise included in Capitalization, all
preferred stock and other preferred securities of the Borrower and its
subsidiaries, including preferred or preference securities issued by any
subsidiary trust, outstanding on such date.

"Cash Collateral Account" has the meaning assigned to that term in Section 6.03.

"Commitment" has the meaning specified in Section 2.01.

"Common Equity" shall mean the stock, shares or other ownership interests in the
issuer thereof howsoever evidenced (including, without limitation, limited
liability company membership interests) that have ordinary voting power for the
election of directors, managers or trustees (or other persons performing similar
functions) of the issuer, as applicable, provided that Preferred Equity, even if
it has such ordinary voting power, shall not be Common Equity.

"Consolidated Net Worth" means the sum of the capital stock (excluding treasury
stock and capital stock subscribed for and unissued) and surplus (including
earned surplus, capital surplus and the balance of the current profit and loss
account not transferred to surplus) accounts of the Borrower and its
subsidiaries appearing on a consolidated balance sheet of the Borrower and its
subsidiaries prepared as of the date of determination in accordance with
generally accepted accounting principles consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e), after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of subsidiaries.

"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances pursuant to
Section 2.09 or 2.10.

"Debt" of any Person means (without duplication) all liabilities, obligations
and indebtedness (whether contingent or otherwise) of such Person (i) for
borrowed money or evidenced by bonds, debentures, notes, or other similar
instruments, (ii) to pay the deferred purchase price of property or services
(other than such obligations incurred in the ordinary course of business on
customary trade terms, provided that such obligations are not more than 30 days
past due), (iii) as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, (iv) under reimbursement agreements or similar agreements with respect
to the issuance of letters of credit (other than obligations in respect of
letters of credit opened to provide for the payment of goods or services
purchased in the ordinary course of business), (v) under any Guaranty
Obligations and (vi)  in respect of unfunded vested benefits under plans covered
by Title IV of ERISA.

"Disaster Recovery Costs" means costs, approved by the applicable governmental
authority regulating public utilities, relating to reconstruction and
restoration of service after a Natural Disaster, including associated carrying
costs, costs to fund and finance any storm reserves, and issuance and/or
financing costs.

"Domestic Lending Office" means, with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

"Eligible Securitization Bonds" means securities, however denominated, that are
issued by any direct or indirect subsidiary of the Borrower or any other Person
under which recourse is limited to assets that are primarily rights to collect
charges that are authorized by law (including, without limitation, pursuant to
any order of any governmental authority authorized by law to regulate public
utilities) to be invoiced to customers of the Borrower, where the proceeds of
such securities are used to finance (i) Stranded Costs, (ii) Disaster Recovery
Costs, (iii) a capital contribution to the Borrower, which capital contribution
is calculated in relation to the amount of the Borrower's Disaster Recovery
Costs, and (iv) in all cases, any issuance and/or financing costs for such
securities, any related reserves or overcollateralization accounts and other
costs related to supporting, servicing, repaying and retiring such securities.

"Entergy Gulf States"

 means Entergy Gulf States, Inc., a Texas corporation, or its successors and
permitted assigns.



"Environmental Laws" means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, each as amended and modified from time to time.

"ERISA Affiliate" of a Person or entity means any trade or business (whether or
not incorporated) that is a member of a group of which such Person or entity is
a member and that is under common control with such Person or entity within the
meaning of Section 414 of the Internal Revenue Code of 1986, and the regulations
promulgated and rulings issued thereunder, each as amended or modified from time
to time.

"ERISA Plan" means an employee benefit plan maintained for employees of any
Person or any ERISA Affiliate of such Person subject to Title IV of ERISA.

"ERISA Termination Event" means (i) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to PBGC), or (ii) the withdrawal
of the Borrower or any of its ERISA Affiliates from an ERISA Plan during a plan
year in which the Borrower or any of its ERISA Affiliates was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a
notice of intent to terminate an ERISA Plan or the treatment of an ERISA Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate an ERISA Plan by the PBGC or to appoint a trustee to
administer any ERISA Plan, or (v) any other event or condition that would
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer any ERISA Plan.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurodollar Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurodollar Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

"Eurodollar Rate" means, for the Interest Period for each Eurodollar Rate
Advance made as part of the same Borrowing, an interest rate per annum equal to
the average (rounded upward to the nearest whole multiple of 1/16 of 1% per
annum, if such average is not such a multiple) of the rate per annum at which
deposits in U.S. dollars are offered by the principal office of each of the
Reference Banks in London, England, to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank's
Eurodollar Rate Advance made as part of such Borrowing and for a period equal to
such Interest Period. The Eurodollar Rate for the Interest Period for each
Eurodollar Rate Advance made as part of the same Borrowing shall be determined
by the Administrative Agent on the basis of applicable rates furnished to and
received by the Administrative Agent from the Reference Banks two Business Days
before the first day of such Interest Period, subject, however, to the
provisions of Section 2.09.

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.07(b).

"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

"Events of Default" has the meaning specified in Section 6.01.

"Extension of Credit" means (i) the disbursement of the proceeds of any
Borrowing and (ii) the issuance of a Letter of Credit or the amendment of any
Letter of Credit having the effect of extending the stated termination date
thereof or increasing the maximum amount available to be drawn thereunder.

"Extension Notice Date" has the meaning specified in Section 2.18(a).

"Facility Fee" is defined in Section 2.04(a).

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

"Fee Letter" means that certain letter agreement, dated as of June 26, 2007,
among the Borrower, Entergy Gulf States, Entergy Corporation and Citigroup
Global Markets Inc., as amended, modified and supplemented from time to time.

"FERC Authorization" means the authorization of the Federal Energy Regulatory
Commission in docket number ES06-21-000 granted to the Borrower dated as of
February 7, 2006 and effective as of February 8, 2006.

"Foreign Lender" means any Lender or LC Issuing Bank that is organized under the
laws of a jurisdiction other than that in which the Borrower is a resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

"Fronting Commitment", for any LC Issuing Bank, means the amount as agreed in
writing from time to time between such LC Issuing Bank and the Borrower.

"Granting Lender" has the meaning specified in Section 8.07(g).

"Guaranty Obligations" means (i) direct or indirect guaranties in respect of,
and obligations to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, Debt of any Person and (ii) other guaranty
or similar obligations in respect of the financial obligations of others,
including, without limitation, Support Obligations.

"Hurricane Recovery Costs" means costs and expenses relating to expenditures
authorized by a governmental body or regulatory body for relief and
reconstruction relating to the impact of a hurricane.

"Hybrid Securities" means (i) debt or preferred or preference equity securities
(however designated or denominated) of the Borrower or any of its subsidiaries
that are mandatorily convertible into Common Equity or Preferred Equity of the
Borrower or any of its subsidiaries, provided that such securities do not
constitute Mandatorily Redeemable Stock, (ii) securities of the Borrower or any
of its subsidiaries that (A) are afforded equity treatment (whether full or
partial) by S&P or Moody's at the time of issuance, and (B) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to 91 days after the Termination Date, (iii) any other securities
(however designated or denominated), that are (A) issued by the Borrower or any
of its subsidiaries, (B) not subject to mandatory redemption or mandatory
prepayment, and (C) together with any guaranty thereof, subordinate in right of
payment to the unsecured and unsubordinated indebtedness (other than trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary terms) of the issuer of such securities or guaranty
and (iv) QUIPS.

"Interest Period" means, for each Advance made as part of the same Borrowing,
the period commencing on the date of such Advance or the date of the Conversion
of any Advance into such an Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be 1, 2, 3 or 6 months (or any other period acceptable to all the
Lenders) in the case of a Eurodollar Rate Advance, as the Borrower may, upon
notice received by the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:

>  i.   the Borrower may not select any Interest Period that ends after the
>       then-scheduled Termination Date with respect to the Commitments of all
>       the Lenders;
> 
>  ii.  Interest Periods commencing on the same date for Advances made as part
>       of the same Borrowing shall be of the same duration; and
> 
>  iii. whenever the last day of any Interest Period would otherwise occur on a
>       day other than a Business Day, the last day of such Interest Period
>       shall be extended to occur on the next succeeding Business Day,
>       provided, in the case of any Interest Period for a Eurodollar Rate
>       Advance, that if such extension would cause the last day of such
>       Interest Period to occur in the next following calendar month, the last
>       day of such Interest Period shall occur on the next preceding Business
>       Day.

"LC Fee" is defined in Section 2.04(b).

"LC Issuing Bank" means each consenting Lender or Affiliate thereof that may be
appointed from time to time by the Borrower to issue Letters of Credit under
this Agreement and that is reasonably acceptable to the Administrative Agent.

"LC Outstandings"

means, on any date of determination, the sum of the undrawn stated amounts of
all Letters of Credit that are outstanding on such date plus the aggregate
principal amount of all unpaid reimbursement obligations of the Borrower on such
date with respect to payments made by the LC Issuing Banks under Letters of
Credit.



"LC Payment Notice" is defined in Section 2.03(d).

"Lenders" means the Banks listed on the signature pages hereof and each Person
that shall become a party hereto pursuant to Section 8.07.

"Letter of Credit" means letters of credit issued by an LC Issuing Bank pursuant
to Section 2.03.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

"Majority Lenders" means at any time Lenders to which are owed more than 50% of
the then aggregate unpaid principal amount of the Advances and participation
obligations with respect to the LC Outstandings, or, if there are no Outstanding
Credits, Lenders having more than 50% of the Commitments (without giving effect
to any termination in whole of the Commitments pursuant to Section 6.02),
provided, that for purposes hereof, neither the Borrower, nor any of its
Affiliates, if a Lender, shall be included in (i) the Lenders holding such
amount of the Advances or participation obligations with respect to the LC
Outstandings or having such amount of the Commitments or (ii) determining the
aggregate unpaid principal amount of the Advances or participation obligations
with respect to the LC Outstandings or the total Commitments.

"Mandatorily Redeemable Stock" shall mean, with respect to any Person, such
Person's Common Equity or Preferred Equity to the extent that it is (i)
redeemable, payable or required to be purchased or otherwise retired or
extinguished, or convertible into any Debt or other liability of such Person,
(A) at a fixed or determinable date, whether by operation of a sinking fund or
otherwise, (B) at the option of any Person other than such Person, or (C) upon
the occurrence of a condition not solely within the control of such Person, such
as a redemption required to be made out of future earnings, or (ii) presently
convertible into Mandatorily Redeemable Stock.

"Moody's" means Moody's Investors Service, Inc. or any successor thereto.

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding three plan years made or accrued an obligation to make contributions.

"Natural Disaster" means a named tropical storm or hurricane, ice or snow storm,
flood or other significant weather or natural disaster.

"Non-Consenting Lender" has the meaning specified in Section 2.18(d).

"Non-Recourse Debt"

means any Debt of any subsidiary of the Borrower that does not constitute Debt
of the Borrower or any Significant Subsidiary.



"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"Notice of Conversion" has the meaning specified in Section 2.10(a).

"OECD" means the Organization for Economic Cooperation and Development.

"Outstanding Credits" means, on any date of determination, an amount equal to
the sum of (i) the aggregate principal amount of all Borrowings outstanding on
such date plus (ii) the LC Outstandings on such date, in each case, after giving
effect to all repayments and prepayments of Advances and Reimbursement Amounts
and all reductions in the LC Outstandings on such date.

"Patriot Act" means USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

"PBGC" means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

"Percentage" means, for any Lender on any date of determination, the percentage
obtained by dividing such Lender's Commitment on such day by the total of the
Commitments on such date, and multiplying the quotient so obtained by 100%.

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

"Preferred Equity" shall mean any stock, shares or other ownership interests in
the issuer thereof howsoever evidenced (including, without limitation, limited
liability company membership interests), whether with or without voting rights,
that is entitled to dividends or distributions prior to the payment of dividends
or distributions with respect to Common Equity.

"QUIPS" means, on any date of determination, all outstanding preferred stock and
other preferred securities of the Borrower and its subsidiaries, including
preferred securities issued by any subsidiary trust.

"Reference Banks" means Citibank, ABN AMRO Bank N.V., BNP Paribas, JPMorgan
Chase Bank, N.A. and The Royal Bank of Scotland plc.

"Register" has the meaning specified in Section 8.07(b).

"Reimbursement Amount" has the meaning specified in Section 2.03(c).

"Reportable Event" has the meaning assigned to that term in Title IV of ERISA.

"Request for Issuance" means a request made pursuant to Section 2.03(a) in the
form of Exhibit A-3.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

"SEC" means the United States Securities and Exchange Commission.

"Senior Debt Rating" means the higher of the ratings assigned by Moody's or S&P
to the Borrower's senior unsecured long-term debt. Notwithstanding the
foregoing, if the ratings described above differ by more than one level or
"notch", the Senior Debt Rating will be deemed to be the rating one level or
"notch" above the lower of the two ratings described above.

"Significant Subsidiary" means any subsidiary of the Borrower: (i) the total
assets (after intercompany eliminations) of which exceed 5% of the total assets
of the Borrower and its subsidiaries or (ii) the net worth of which exceeds 5%
of the Consolidated Net Worth of the Borrower and its subsidiaries, in each case
as shown on the most recent audited consolidated balance sheet of the Borrower
and its subsidiaries.

"SPC" has the meaning specified in Section 8.07(g).

"Stranded Costs" means lost revenues of the Borrower arising from prudently
incurred, verifiable and non-mitigable electric generation-related costs that
become unrecoverable due to restructuring and retail competition.

"Support Obligations" means any financial obligation, contingent or otherwise,
of any Person guaranteeing or otherwise supporting any Debt or other obligation
of any other Person in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Debt, (ii) to purchase
property, securities or services for the purpose of assuring the owner of such
Debt of the payment of such Debt, (iii) to maintain working capital, equity
capital, available cash or other financial statement condition of the primary
obligor so as to enable the primary obligor to pay such Debt, (iv) to provide
equity capital under or in respect of equity subscription arrangements so as to
assure any Person with respect to the payment of such Debt or the performance of
such obligation, or (v) to provide financial support for the performance of, or
to arrange for the performance of, any non-monetary obligations or non-funded
debt payment obligations (including, without limitation, guaranties of payments
under power purchase or other similar arrangements) of the primary obligor.

"Termination Date" means the earlier to occur of (i) August 2, 2012, or, as to
any Lender, such later date that may be established for such Lender pursuant to
Section 2.18, and (ii) date of termination in whole of the Commitments and each
LC Issuing Bank's obligation to issue Letters of Credit pursuant to Section 2.05
or Section 6.02 hereof.

"Utilization Percentage"

means, as of any time for the determination thereof, the percentage obtained by
dividing the aggregate Outstanding Credits by the aggregate Commitments then in
effect.



SECTION 1.02. Computation of Time Periods.

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word "from" means "from and including" and the words
"to" and "until" each means "to but excluding".

SECTION 1.03. Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(e) hereof.

ARTICLE II
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT

SECTION 2.01. The Commitments.

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower and to participate in the reimbursement
obligations of the Borrower in respect of Letters of Credit from time to time on
any Business Day during the period from the date hereof until the Termination
Date with respect to the Commitment of such Lender in an aggregate amount not to
exceed at any time outstanding the amount set forth opposite such Lender's name
on Schedule II hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(b), as such amount may be reduced
pursuant to Section 2.05 (such Lender's "Commitment"). Each Borrowing shall be
in an amount not less than $1,000,000 or an integral multiple of $100,000 in
excess thereof and shall consist of Advances of the same Type and, in the case
of Eurodollar Rate Advances, having the same Interest Period made or Converted
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender's Commitment, the Borrower may
from time to time borrow, prepay pursuant to Section 2.11 and reborrow under
this Section 2.01; provided, however, that at no time may the Outstanding
Credits exceed the aggregate amount of the Commitments.

SECTION 2.02. Making the Advances.

(a) Each Borrowing shall be made on notice, given (i) in the case of a Borrowing
comprising Eurodollar Rate Advances, not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Borrowing, and
(ii) in the case of a Borrowing comprising Base Rate Advances, not later than
11:00 A.M. (New York City time) on the date of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof. Each such notice of a Borrowing (a "Notice of Borrowing") shall
be transmitted by telecopier, telex or cable, confirmed immediately in writing,
in substantially the form of Exhibit A-1 hereto, specifying therein the
requested (A) date of such Borrowing, (B) Type of Advances to be made in
connection with such Borrowing, (C) aggregate amount of such Borrowing, (D) wire
instructions of the Borrower, and (E) in the case of a Borrowing comprising
Eurodollar Rate Advances, initial Interest Period for such Advances. Each Lender
shall, before (x) 12:00 noon (New York City time) on the date of any Borrowing
comprising Eurodollar Rate Advances, and (y) 1:00 P.M. (New York City time) on
the date of any Borrowing comprising Base Rate Advances, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 8.02, in same day funds, such Lender's ratable
portion of such Borrowing. After the Administrative Agent's receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower at the Administrative Agent's aforesaid address.

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Notice of Borrowing requesting Eurodollar Rate Advances, the
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender's ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower (following the Administrative Agent's demand on such Lender for the
corresponding amount) severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances made in
connection with such Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender's
Advance as part of such Borrowing for purposes of this Agreement.

(d) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit.

(a) Subject to the terms and conditions hereof, each LC Issuing Bank agrees to
issue Letters of Credit from time to time for the account of the Borrower (or to
extend the stated maturity thereof or to amend or modify the terms thereof), in
an aggregate stated amount not exceeding such LC Issuing Bank's Fronting
Commitment, on not less than two Business Days' prior notice thereof by delivery
of a Request for Issuance to the Administrative Agent (which shall promptly
distribute copies thereof to the Lenders) and the applicable LC Issuing Bank.
Each Request for Issuance shall specify (i) the date (which shall be a Business
Day) of issuance of such Letter of Credit (or the date of effectiveness of such
extension, modification or amendment) and the stated expiry date thereof (which
shall be no later than five Business Days prior to the then-scheduled
Termination Date), (ii) the proposed stated amount of such Letter of Credit
(which shall not be less than $100,000), (iii) the name and address of the
beneficiary of such Letter of Credit and (iv) a statement of drawing conditions
applicable to such Letter of Credit, and if such Request for Issuance relates to
an amendment or modification of a Letter of Credit, it shall be accompanied by
the consent of the beneficiary of the Letter of Credit thereto. Each Request for
Issuance shall be irrevocable unless modified or rescinded by the Borrower not
less than one day prior to the proposed date of issuance (or effectiveness)
specified therein. Not later than 12:00 noon on the proposed date of issuance
(or effectiveness) specified in such Request for Issuance, and upon fulfillment
of the applicable conditions precedent and the other requirements set forth
herein, the applicable LC Issuing Bank shall issue (or extend, amend or modify)
such Letter of Credit and provide notice and a copy thereof to the
Administrative Agent, which shall promptly furnish copies thereof to the
Lenders.

(b) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, the Outstanding Credits would exceed the total Commitments
scheduled to be in effect until the Termination Date.

(c) The Borrower hereby agrees to pay to the Administrative Agent for the
account of the applicable LC Issuing Bank and, if they shall have purchased
participations in the reimbursement obligations of the Borrower pursuant to
subsection (d) below, the Lenders, on demand made by the applicable LC Issuing
Bank to the Borrower, on and after each date on which the applicable LC Issuing
Bank shall pay any amount under any Letter of Credit issued by such LC Issuing
Bank, a sum equal to the amount so paid (the "Reimbursement Amount") plus
interest on the Reimbursement Amount from the date so paid by such LC Issuing
Bank until repayment to such LC Issuing Bank in full at a fluctuating interest
rate per annum equal to the interest rate applicable to Base Rate Advances plus,
if any amount paid by such LC Issuing Bank under a Letter of Credit is not
reimbursed by the Borrower within three Business Days, 2%. The Borrower may
satisfy its obligation hereunder to repay the Reimbursement Amount by requesting
a Borrowing under Section 2.02 in the amount of such Reimbursement Amount, and
the proceeds of such Borrowing may be applied to satisfy the Borrower's
obligations to the applicable LC Issuing Bank or the Lenders, as the case may
be.

(d) If any LC Issuing Bank shall not have been reimbursed in full for any
payment made by such LC Issuing Bank under a Letter of Credit issued by such LC
Issuing Bank on the date of such payment, such LC Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an "LC Payment
Notice") no later than 12:00 noon on the Business Day immediately succeeding the
date of such payment by such LC Issuing Bank. Each Lender severally agrees to
purchase a participation in the reimbursement obligation of the Borrower to each
LC Issuing Bank by paying to the Administrative Agent for the account of the
applicable LC Issuing Bank an amount equal to such Lender's Percentage of such
unreimbursed amount paid by such LC Issuing Bank, plus interest on such amount
at a rate per annum equal to the Federal Funds Rate from the date of the payment
by the applicable LC Issuing Bank to the date of payment to such LC Issuing Bank
by such Lender. Each such payment by a Lender shall be made not later than
3:00 P.M. on the later to occur of (i) the Business Day immediately following
the date of such payment by the applicable LC Issuing Bank and (ii) the Business
Day on which such Lender shall have received an LC Payment Notice from the
applicable LC Issuing Bank. Each Lender's obligation to make each such payment
to the Administrative Agent for the account of any LC Issuing Bank shall be
several and shall not be affected by the occurrence or continuance of an Event
of Default or the failure of any other Lender to make any payment under this
Section 2.03(d). Each Lender further agrees that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) The failure of any Lender to make any payment to the Administrative Agent
for the account of any LC Issuing Bank in accordance with subsection (d) above
shall not relieve any other Lender of its obligation to make payment, but no
Lender shall be responsible for the failure of any other Lender. If any Lender
(a "Non-Performing Lender") shall fail to make any payment to the Administrative
Agent for the account of any LC Issuing Bank in accordance with subsection (d)
above within five Business Days after the LC Payment Notice relating thereto,
then, for so long as such failure shall continue, the applicable LC Issuing Bank
shall be deemed, for purposes of Section 8.01 and Article VI hereof, to be a
Lender owed a Borrowing in an amount equal to the outstanding principal amount
due and payable by such Non-Performing Lender to the Administrative Agent for
the account of such LC Issuing Bank pursuant to subsection (d) above. Any
Non-Performing Lender and the Borrower (without waiving any claim against such
Lender for such Lender's failure to purchase a participation in the
reimbursement obligations of the Borrower under subsection (d) above) severally
agree to pay to the Administrative Agent for the account of the applicable LC
Issuing Bank forthwith on demand such amount, together with interest thereon for
each day from the date such Lender would have purchased its participation had it
complied with the requirements of subsection (d) above until the date such
amount is paid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to Base Rate Advances and (ii) in the
case of such Lender, the Federal Funds Rate.

(f) The payment obligations of each Lender under Section 2.03(d) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit by any LC Issuing Bank shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;

(ii) any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;

(iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the applicable LC Issuing Bank, or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby,
thereby or by such Letter of Credit, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
reasonably proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(v) payment in good faith by the applicable LC Issuing Bank under the Letter of
Credit issued by such LC Issuing Bank against presentation of a draft or
certificate that does not comply with the terms of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither the LC Issuing Banks, the Lenders
nor any of their respective officers, directors, employees, agents or Affiliates
shall be liable or responsible for (i) the use that may be made of such Letter
of Credit or any acts or omissions of any beneficiary or transferee thereof in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (iii)
payment by any LC Issuing Bank against presentation of documents that do not
comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit. Notwithstanding any provision to the contrary
contained in this Agreement, the Borrower and each Lender shall have the right
to bring suit against any LC Issuing Bank, and such LC Issuing Bank shall be
liable to the Borrower and any Lender, to the extent of any direct, as opposed
to consequential, damages suffered by the Borrower or such Lender which the
Borrower or such Lender proves were caused by such LC Issuing Bank's willful
misconduct or gross negligence, including, in the case of the Borrower, such LC
Issuing Bank's willful failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) that strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, each LC Issuing Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by such LC Issuing Bank
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
payment against such documents shall not constitute willful misconduct or gross
negligence by such LC Issuing Bank. Notwithstanding the foregoing, no Lender
shall be obligated to indemnify the Borrower for damages caused by any LC
Issuing Bank's willful misconduct or gross negligence.

(h) Any LC Issuing Bank may resign at any time by giving written notice thereof
to the Administrative Agent, Lenders, the other LC Issuing Banks (if any) and
the Borrower, provided that (i) there are no LC Outstandings with respect to
such LC Issuing Bank at such time and (ii) unless the Borrower shall have agreed
otherwise, another Lender or Affiliate thereof reasonably acceptable to the
Borrower has agreed to serve as an LC Issuing Bank with a Fronting Commitment in
an amount at least equal to the Fronting Commitment of the resigning LC Issuing
Bank. Upon any such resignation, the resigning LC Issuing Bank shall be
discharged from its duties and obligations as an LC Issuing Bank under this
Agreement.

SECTION 2.04. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (the "Facility Fee") on the average daily amount of
such Lender's Commitment from the date hereof in the case of each Bank, and from
the effective date specified in the Assignment and Acceptance pursuant to which
it became a Lender, in the case of each other Lender, until the earlier to occur
of the Termination Date with respect to the Commitment of such Lender and, in
the case of the termination in whole of a Lender's Commitment pursuant to
Section 2.05, the date of such termination, payable on the last day of each
March, June, September and December during such period, and on the Termination
Date with respect to the Commitment of such Lender at the rate per annum set
forth below in the columns identified as Level 1, Level 2, Level 3, Level 4 and
Level 5, determined by reference to the Senior Debt Rating:



 

Level 1

Level 2

Level 3

Level 4

Level 5

Level 6



S&P



Moody's




Senior Debt Rating
at least
A
or
A2




Senior Debt Rating Less than Level 1
but at least A -
or
A3




Senior Debt Rating Less than
Level 2 but at least BBB+
or
Baa1



Senior Debt Rating Less than
Level 3 but at least
BBB
or
Baa2




Senior Debt Rating Less than
Level 4 but at least BBB-
or Baa3


Senior Debt Rating
below
BBB-*
and
Baa3*



Rate Per Annum

 

Facility Fee

0.050%

0.060%

0.070%

0.090%

0.125%

0.175

> > >        *or unrated



Any change in the Facility Fee will be effective as of the date on which S&P or
Moody's, as the case may be, announces the applicable change in any Senior Debt
Rating.

(b) The Borrower shall pay to the Administrative Agent for the account of each
Lender a fee (the "LC Fee") on the average daily amount of the sum of the
undrawn stated amounts of all Letters of Credit outstanding on each such day,
from the date hereof in the case of each Bank, and from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender,
in the case of each other Lender, until the later to occur of the Termination
Date with respect to the Commitment of such Lender and the date on which no
Letters of Credit are outstanding, payable on the last day of each March, June,
September and December during such period and such later date, at a rate equal
at all times to the Applicable Margin in effect from time to time for Eurodollar
Rate Advances. In addition, the Borrower shall pay to the LC Issuing Banks such
fees for the issuance and maintenance of Letters of Credit and for drawings
thereunder as may be separately agreed between the Borrower and the LC Issuing
Banks.

SECTION 2.05. Reduction of the Commitments.

The Borrower shall have the right, upon at least three Business Days' notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of $1,000,000 or an integral
multiple thereof. Once terminated, a Commitment may not be reinstated.

SECTION 2.06. Repayment of Advances.

(a) The Borrower shall repay the principal amount of each Advance made by each
Lender and as Converted from time to time on the Termination Date with respect
to such Lender.

(b) If at any time the aggregate principal amount of Outstanding Credits exceed
the Commitments, the Borrower shall pay or prepay so much of the Borrowings as
shall be necessary in order that the Outstanding Credits will not exceed the
Commitments.

SECTION 2.07. Interest on Advances.

The Borrower shall pay interest on the unpaid principal amount of each Advance
made by each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Base Rate in effect from time to time plus the
Applicable Margin for such Base Rate Advance in effect from time to time,
payable quarterly on the last day of each March, June, September and December
and on the date such Base Rate Advance shall be Converted or paid in full.

(b) Eurodollar Rate Advances. Subject to Section 2.08, if such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during the Interest
Period for such Advance to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Margin for such Eurodollar Rate Advance in effect
from time to time, payable on the last day of each Interest Period for such
Eurodollar Rate Advance and on the date such Eurodollar Rate Advance shall be
Converted or paid in full and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period.

SECTION 2.08. Additional Interest on Eurodollar Rate Advances.

The Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Lender, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent, and such determination shall be
conclusive and binding for all purposes, absent manifest error.

SECTION 2.09. Interest Rate Determination.

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.

(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a) and the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under Section 2.07(b).

(c) If fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Eurodollar Rate
Advances,

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make, or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(d) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.10. Conversion of Advances.

(a) Voluntary. The Borrower may, upon notice given to the Administrative Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of
Sections 2.09 and 2.13, on any Business Day, Convert all Advances of one Type
made in connection with the same Borrowing into Advances of another Type;
provided, however, that any Conversion of, or with respect to, any Eurodollar
Rate Advances into Advances of another Type shall be made on, and only on, the
last day of an Interest Period for such Eurodollar Rate Advances, unless the
Borrower shall also reimburse the Lenders in respect thereof pursuant to
Section 8.04(b) on the date of such Conversion. Each such notice of a Conversion
(a "Notice of Conversion") shall be by telecopier, telex or cable, confirmed
immediately in writing, in substantially the form of Exhibit A-2 hereto,
specifying therein (i) the date of such Conversion, (ii) the Advances to be
Converted, and (iii) if such Conversion is into, or with respect to, Eurodollar
Rate Advances, the duration of the Interest Period for each such Advance.

(b) Mandatory. If a Borrower shall fail to select the Type of any Advance or the
duration of any Interest Period for any Borrowing comprising Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
"Interest Period" in Section 1.01 and Section 2.10(a), or if any proposed
Conversion of a Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion shall not occur as a result of the circumstances described in
paragraph (c) below, the Administrative Agent will forthwith so notify the
Borrower and the Lenders, and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Base Rate Advances.

(c) Failure to Convert. Each notice of Conversion given pursuant to subsection
(a) above shall be irrevocable and binding on the Borrower. In the case of any
Borrowing that is to comprise Eurodollar Rate Advances upon Conversion, the
Borrower agrees to indemnify each Lender against any loss, cost or expense
incurred by such Lender if, as a result of the failure of the Borrower to
satisfy any condition to such Conversion (including, without limitation, the
occurrence of any Event of Default, or any event that would constitute an Event
of Default with notice or lapse of time or both), such Conversion does not
occur. The Borrower's obligations under this subsection (c) shall survive the
repayment of all other amounts owing to the Lenders and the Administrative Agent
under this Agreement and the termination of the Commitments.

SECTION 2.11. Prepayments.

The Borrower may, upon notice received by the Administrative Agent prior to
11:00 A.M. (New York City time) on any Business Day, with respect to Base Rate
Advances, and upon at least two Business Days' notice to the Administrative
Agent, with respect to Eurodollar Rate Advances, stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Advances made as
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount not less than $1,000,000 or any integral multiple of $100,000
in excess thereof and (ii) in the case of any such prepayment of an Eurodollar
Rate Advance, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(b) on the date of such prepayment.

SECTION 2.12. Increased Costs.

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements in the case of
Eurodollar Rate Advances, included in the Eurodollar Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(b) If any Lender or LC Issuing Bank determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or LC Issuing Bank or any corporation controlling such Lender or LC
Issuing Bank and that the amount of such capital is increased by or based upon
the existence of such Lender's or LC Issuing Bank's commitment to lend hereunder
and other commitments of this type (including such Lender's or LC Issuing Bank's
commitment to lend hereunder) or the Advances, then, upon demand by such Lender
or LC Issuing Bank (with a copy of such demand to the Administrative Agent), the
Borrower shall immediately pay to the Administrative Agent for the account of
such Lender or LC Issuing Bank, from time to time as specified by such Lender or
LC Issuing Bank, additional amounts sufficient to compensate such Lender or LC
Issuing Bank or such corporation in the light of such circumstances, to the
extent that such Lender or LC Issuing Bank reasonably determines such increase
in capital to be allocable to the existence of such Lender's or LC Issuing
Bank's commitment to lend hereunder or the Advances made by such Lender or LC
Issuing Bank. A certificate in reasonable detail as to such amounts submitted to
the Borrower and the Administrative Agent by such Lender or LC Issuing Bank
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.13. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of, any change in or any
change in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrower shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless the Borrower, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all Lenders then outstanding into Advances of another Type in accordance with
Section 2.10.

SECTION 2.14. Payments and Computations.

(a) The Borrower shall make each payment hereunder not later than 12:00 noon
(New York City time) on the day when due in United States dollars to the
Administrative Agent without defense, setoff or counterclaim at its address
referred to in Section 8.02 in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or Facility Fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.04, 2.08, 2.12, 2.15 or 8.04(b)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender or LC Issuing
Bank to such Lender for the account of its Applicable Lending Office or to any
LC Issuing Bank, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(b),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, to charge from time to time
to the extent permitted by law against any or all of the Borrower's accounts
with such Lender any amount so due.

(c) All computations of interest based on clause (i) of the definition of "Base
Rate" shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate, the LC Fee, the Federal Funds Rate or clause (ii) of the
definition of "Base Rate" and of Facility Fees shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.08
shall be made by a Lender, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Facility Fees are payable.
Each determination by the Administrative Agent (or, in the case of Section 2.08,
by a Lender) of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or Facility Fee, as the case may be; provided, however, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

(f) Notwithstanding anything to the contrary contained herein, any Advance or
other amount payable by the Borrower hereunder that is not paid when due
(whether at stated maturity, by acceleration or otherwise), and all Advances at
any time an Event of Default shall have occurred and be continuing, shall (to
the fullest extent permitted by law) bear interest from the date when due until
paid in full at a rate per annum equal at all times, in the case of each
Advance, to the applicable interest rate in effect from time to time for such
Advance plus 2% per annum, and, in the case of other amounts, to the Base Rate
plus the Applicable Margin for Base Rate Advances plus 2% per annum, payable in
each case upon demand.

SECTION 2.15. Taxes.

(a) Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 2.14, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender,
such LC Issuing Bank and the Administrative Agent, net income taxes and
franchise taxes imposed in lieu of net income taxes on it by the jurisdiction
under the laws of which such Lender, such LC Issuing Bank or the Administrative
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, net income taxes and franchise taxes imposed on
it in lieu of net income taxes by the jurisdiction of such Lender's Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as "Taxes"). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender,
any LC Issuing Bank or the Administrative Agent, (i) the sum payable shall be
increased (unless and to the extent that (x) the Borrower is required to deduct
such Taxes because any Lender fails to comply with subsection (d) below or
(y) such Taxes are imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent such Lender's
assignor, if any, was entitled at the time of assignment, to receive additional
amounts from the Borrower pursuant to this Section 2.15(a)) as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) such Lender, such LC Issuing
Bank or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. Whenever any Taxes are payable by the Borrower,
as promptly as possible thereafter, the Borrower shall send to the
Administrative Agent a certified copy of the original receipt received by the
Borrower showing payment thereof.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as "Other Taxes").

(c) The Borrower will indemnify each Lender, each LC Issuing Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.15) paid by such Lender, such LC Issuing
Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender, such LC Issuing Bank or the Administrative Agent (as the case may be)
makes written demand therefor. Nothing herein shall preclude the right of the
Borrower to contest any such Taxes or Other Taxes so paid, and the Lenders or LC
Issuing Banks in question or the Administrative Agent (as the case may be) will,
following notice from, and at the expense of, the Borrower, take such actions as
the Borrower may reasonably request to preserve the Borrower's rights to contest
such Taxes or Other Taxes, and, within 60 days following receipt of any refund
of amounts with respect to Taxes or Other Taxes for which such Lenders, such LC
Issuing Banks or the Administrative Agent were previously indemnified under this
Section 2.15, pay to the Borrower such refunded amounts (including any interest
paid by the relevant taxing authority with respect to such amounts) to the
extent of the indemnity payments made by the Borrower; provided, however, that
the Borrower agrees to repay the amount paid over to the Borrower if such
Lender, such LC Issuing Bank or the Administrative Agent is required to repay
such refund.

(d) Prior to the date of the initial Borrowing in the case of each Bank, prior
to the date of the initial issuance of any Letter of Credit, and on the date of
the Assignment and Acceptance pursuant to which it became a Lender in the case
of each other Lender, and from time to time thereafter if reasonably requested
by the Borrower, an LC Issuing Bank or the Administrative Agent in writing, each
Lender and each LC Issuing Bank that is a Foreign Lender shall provide the
Administrative Agent and the Borrower with the forms prescribed by the Internal
Revenue Service of the United States certifying that such Lender or such LC
Issuing Bank is exempt from or eligible for a reduced rate of United States
federal withholding taxes with respect to all payments to be made to such Lender
hereunder or such LC Issuing Bank. Each LC Issuing Bank and each Lender shall
deliver forms pursuant to this Section 2.15(d) showing eligibility for a reduced
rate of United States federal withholding tax, rather than a complete exemption
therefrom, only as a result of a change in treaty, law or regulation that occurs
after the date such Lender or such LC Issuing Bank becomes a party to this
Agreement; provided, however, that a Lender whose assignor, if any, was entitled
at the time of assignment to a reduced rate of United States federal withholding
tax, rather than a complete exemption therefrom, as a result of a change in
treaty, law or regulation that occurred after the date such assignor became a
party to this Agreement shall be entitled to deliver a form showing eligibility
for a reduced rate of United States federal withholding tax to the extent that
such assignor was so entitled. If for any reason during the term of this
Agreement, any Lender or any LC Issuing Bank becomes unable to submit the forms
referred to above or the information or representations contained therein are no
longer accurate in any material respect, such Lender or such LC Issuing Bank
shall notify the Administrative Agent and the Borrower in writing to that
effect. Unless the Borrower and the Administrative Agent have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to United States federal withholding tax, the Borrower or, if the
Borrower fails to do so, the Administrative Agent, shall withhold taxes from
such payments at the applicable statutory rate in the case of payments to or for
any Lender or any LC Issuing Bank that is a Foreign Lender. Notwithstanding any
other provision of this paragraph, no Foreign Lender shall be required to
deliver any form that such Foreign Lender is not legally able to deliver.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office, change its Applicable Lending Office to another
office of the Lender or take other actions customary or otherwise reasonable
under the circumstances if the making of such a change or the taking of such
actions would avoid the need for, or reduce the amount of, any such additional
amounts which may thereafter accrue and would not, in the sole judgment of such
Lender, cause such Lender to suffer economic, legal or regulator disadvantage.
Nothing in this subsection 2.15(e) shall postpone any of the obligations of the
Borrower pursuant to Section 2.15.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.15 shall survive the payment in full of principal and interest
hereunder.

SECTION 2.16. Sharing of Payments, Etc.

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Advances
made by it (other than pursuant to Section 2.02(c), 2.08, 2.12, 2.15 or 8.04(b))
or, on account of the Borrower's reimbursement obligations in respect of LC
Outstandings in excess of its ratable share of payments on account of the
Advances or on account of such reimbursement obligations obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances made by them and such reimbursement obligations
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them, provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

SECTION 2.17. Noteless Agreement; Evidence of Indebtedness

.



(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Type thereof and the
Interest Period (if any) with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender's share
thereof.

(c) The entries maintained in the accounts maintained pursuant to subsections
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
such obligations in accordance with their terms.

(d) Any Lender may request that its Advances be evidenced by one or more
promissory notes. In such event, the Borrower shall prepare, execute and deliver
to such Lender one or more promissory notes payable to the order of such Lender
and in a form acceptable to the Borrower and the Administrative Agent.
Thereafter, the Advances evidenced by such note(s) and interest thereon shall at
all times (including after any assignment pursuant to Section 8.07) be
represented by notes from the Borrower, payable to the order of the payee named
therein or any assignee pursuant to Section 8.07, except to the extent that any
such Lender or assignee subsequently returns any such notes for cancellation and
requests that such Borrowings once again be evidenced as in subsections (a) and
(b) above.

SECTION 2.18. Extension of Termination Date.

(a) So long as no Event of Default has occurred and is continuing, the Borrower
may, at least 30 and not more than 60 days prior to each anniversary of the date
hereof (the "Extension Notice Date"), by delivering a written request to the
Administrative Agent (such request being irrevocable), request that each Lender
extend for one year the Termination Date with respect to such Lender's
Commitment. The Administrative Agent shall, upon its receipt of such request,
promptly notify each Lender thereof, and request that each Lender promptly
advise the Administrative Agent of its approval or rejection of such request.
The Borrower may exercise its right to request an extension of the Termination
Date under this Section 2.18 once per year no more than five times.

(b) Upon receipt of such notification from the Administrative Agent, each Lender
may (but shall not be required to), in its sole and absolute discretion, agree
to extend the Termination Date with respect to its Commitment and any of its
outstanding Advances for a period of one year, and shall (should it determine to
do so), no earlier than 30 days (but in any event no later than 20 days prior to
the applicable Extension Notice Date) following its receipt of such
notification, notify the Administrative Agent in writing of its consent to such
request. If any Lender shall not so notify the Administrative Agent, such Lender
shall be deemed not to have consented to such request. The Administrative Agent
shall thereupon notify the Borrower no later than 15 days prior to the
applicable Extension Notice Date as to the Lenders, if any, that have consented
to such request.

(c) If Lenders holding Commitments aggregating more than 50% of the Commitments
then in effect agree to such request, the Commitment of each Lender that
consents to such request shall be extended for a period of one year, commencing
on the applicable Extension Notice Date; subject, however, to the condition
precedent that, on or prior to the date of such extension, the Administrative
Agent shall have received the following, each dated such date and in form and
substance satisfactory to the Administrative Agent: (i) a certificate of a duly
authorized officer of the Borrower to the effect that as of the date of
extension of the Termination Date (A) no event has occurred and is continuing,
or would result from the extension of the Termination Date, that constitutes an
Event of Default or would, with the giving of notice or the lapse of time, or
both, constitute an Event of Default and (B) the representations and warranties
contained in Section 4.01 are correct in all material respects on and as of the
date of extension of the Termination Date, before and after giving effect to
such extension, as though made on and as of such date, (ii) certified copies of
the resolutions of the Board of Directors of the Borrower authorizing such
extension and the performance of this Agreement on and after the date of
extension of the Termination Date, and of all documents evidencing other
necessary corporate action and governmental and regulatory approvals with
respect to this Agreement and such extension of the Termination Date and
(iii) an opinion of the counsel of the Borrower, as to such matters related to
the foregoing as the Administrative Agent or the Lenders through the
Administrative Agent may reasonably request. Subject to subsection (d) below,
the Commitment of any Lender electing not to extend (or failing to notify the
Administrative Agent in writing of its consent to extend) the Termination Date
shall automatically terminate on the then-scheduled Termination Date with
respect to the Commitment of such Lender (without regard to any extension by any
other Lender).

(d) In the event that any Lender (a "Nonconsenting Lender") shall not consent
(or shall be deemed not to have consented) to an extension request of the
Borrower made pursuant to subsection (a) above, the Borrower will have the right
to substitute other financial institutions reasonably acceptable to the
Administrative Agent and the LC Issuing Banks for any Nonconsenting Lender
(provided that the other Lenders shall have the right to increase their
Commitments ratably according to the amount of their Commitments relative to the
other Commitments that are to be extended up to the amount of the Commitment of
such Nonconsenting Lender before the Borrower shall be permitted to substitute
any other financial institution for such Nonconsenting Lender) by causing any
Nonconsenting Lender to assign its Commitment pursuant to Section 8.07 hereof,
provided, however, that the parties to any such assignment shall not be required
to pay the processing and recordation fee otherwise payable under Section
8.07(a)(iv), and provided, further that such Nonconsenting Lender shall, prior
to the effectiveness of any such assignment, be paid in full all amounts due to
it hereunder.

(e) Upon the extension of the Termination Date in accordance with this Section
2.18, the Administrative Agent shall deliver to each Lender and LC Issuing Bank
a revised Schedule II setting forth the Commitment of each Lender after giving
effect to such extension, and such Schedule II shall replace the Schedule II in
effect before the extension of the then applicable Termination Date.

(f) In the event that any Lender shall not have consented to a request made by
the Borrower under this Section 2.18 to extend the Termination Date, then, on
the date of any termination of such Lender's Commitment pursuant to this Section
2.18, the Borrower shall pay or prepay to such Lender the aggregate outstanding
principal amount of all Advances of such Lender with respect to such termination
of its Commitment, together with accrued interest to the date of such prepayment
on the principal amount prepaid and all other fees and other amounts due and
payable to such Lender hereunder. In the case of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse each such
Lender in respect thereof pursuant to Section 8.04(b).

ARTICLE III
CONDITIONS OF EXTENSIONS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extensions of Credit.

The obligation of each Lender to make its initial Advance and of each LC Issuing
Bank to issue the initial Letter of Credit is subject to the conditions
precedent that on or before the date of such Advance:

(a) The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in paragraph (iv)
below), in form and substance satisfactory to the Administrative Agent and
(except for the notes described in paragraph (i)) with one copy for each Lender
and each LC Issuing Bank:

(i) A promissory note payable to the order of each Lender that requests one
pursuant to Section 2.17;

(ii) Certified copies of the resolutions of the governing body of the Borrower
approving this Agreement, and of all documents evidencing other necessary
limited liability company action with respect to this Agreement;

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder; (B) that attached thereto are true and correct copies of the Articles
of Organization and the Operating Agreement of the Borrower, in each case in
effect on such date; and (C) that attached thereto are true and correct copies
of all governmental and regulatory authorizations and approvals (if any)
required for the due execution, delivery and performance of this Agreement;

(iv) Copies of the consolidated balance sheets of the Borrower and its
subsidiaries as of December 31, 2006, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its subsidiaries
for the fiscal year then ended, and copies of the consolidated financial
statements of the Borrower and its subsidiaries as of March 31, 2007, in each
case certified by a duly authorized officer of the Borrower as having been
prepared in accordance with generally accepted accounting principles
consistently applied;

(v) A favorable opinion of counsel for the Borrower, acceptable to the
Administrative Agent, substantially in the form of Exhibit C hereto and as to
such other matters as any Lender through the Administrative Agent may reasonably
request;

(vi) Favorable opinions of (A) special Texas counsel for the Borrower,
acceptable to the Administrative Agent, substantially in the form of Exhibit D-1
hereto and as to such other matters as any Lender through the Administrative
Agent may reasonably request and (B) special New York counsel for the Borrower,
acceptable to the Administrative Agent, substantially in the form of Exhibit D-2
hereto and as to such other matters as any Lender through the Administrative
Agent may reasonably request;

(vii) A favorable opinion of King & Spalding LLP, special New York counsel for
the Administrative Agent, substantially in the form of Exhibit E hereto; and

(viii) All information pertaining to the Borrower required by the Patriot Act
and requested by the Administrative Agent or any Lender.

(b) The Administrative Agent shall have received the fees payable pursuant to
the Fee Letter.

SECTION 3.02. Conditions Precedent to Each Extension of Credit.

The obligation of each Lender to make an Advance on the occasion of each
Borrowing (including the initial Borrowing) and of each LC Issuing Bank to issue
any Letter of Credit shall be subject to the further conditions precedent that
on the date of such Borrowing:

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Request for Issuance or Notice of Conversion and
the acceptance by the Borrower of any proceeds of a Borrowing or the issuance of
such Letter of Credit shall constitute a representation and warranty by the
Borrower that on the date of such Extension of Credit or Conversion, as
applicable, such statements are true):

(i) The representations and warranties contained in Section 4.01 (excluding
those contained in subsections (e) and (f) thereof with respect to each
Extension of Credit requested after the initial Extension of Credit) are correct
on and as of the date of such Extension of Credit, before and after giving
effect to such Extension of Credit and to the application of the proceeds
therefrom, as though made on and as of such date; and

(ii) No event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom or the
issuance or amendment of any Letter of Credit in connection therewith, that
constitutes an Event of Default or would constitute an Event of Default with
notice or lapse of time or both.

(b) The Administrative Agent shall have received such other approvals, opinions
or documents with respect to the truth of the foregoing statements (i) and (ii)
as any Lender through the Administrative Agent may reasonably request.

(c) Each Letter of Credit shall be in form and substance acceptable to the LC
Issuing Bank issuing such Letter of Credit.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

(a) The Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and is
duly qualified to do business as a foreign limited liability company in each
jurisdiction in which the nature of the business conducted or the property
owned, operated or leased by it requires such qualification, except where
failure to so qualify would not materially adversely affect its condition
(financial or otherwise), operations, business, properties, or prospects.

(b) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower's limited liability company powers, have been duly
authorized by all necessary limited liability company action and do not
contravene (i) the Borrower's Article of Organization or Operating Agreement,
(ii) law applicable to the Borrower or its properties, or (iii) any contractual
or legal restriction binding on or affecting the Borrower or its properties.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement, including
obtaining any Extensions of Credit under this Agreement, except for the FERC
Authorization, which has been duly filed or obtained, and is final and in full
force and effect.

(d) This Agreement is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, subject, however,
to any applicable bankruptcy, reorganization, rearrangement, moratorium or
similar laws affecting generally the enforcement of creditors' rights and
remedies and to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

(e) The consolidated financial statements of the Borrower and its subsidiaries
as of December 31, 2006 and for the year ended on such date, as set forth in the
Borrower's Annual Report on Form 10-K for the fiscal year ended on such date, as
filed with the SEC, accompanied by an opinion of Deloitte & Touche LLP, and the
consolidated financial statements of the Borrower and its subsidiaries as of
March 31, 2007 and for the quarterly period ended on such date set forth in the
Borrower's Quarterly Report on Form 10-Q for the fiscal quarter ended on such
date, as filed with the SEC, copies of each of which have been furnished to each
Bank, fairly present (subject, in the case of such statements dated March 31,
2007, to year-end adjustments) the consolidated financial condition of the
Borrower and its subsidiaries as at such dates and the consolidated results of
the operations of the Borrower and its subsidiaries for the periods ended on
such dates, in accordance with generally accepted accounting principles
consistently applied. Except as disclosed in the Borrower's Annual Report on
Form 10-K for the fiscal year ended December 31, 2006 and in the Borrower's
Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2007,
since December 31, 2006, there has been no material adverse change in the
financial condition or operations of the Borrower.

(f) Except as disclosed in the Borrower's Annual Report on Form 10-K for the
fiscal year ended December 31, 2006 and the Borrower's Quarterly Report on
Form 10-Q for the quarterly period ended March 31, 2007, there is no pending or
threatened action or proceeding affecting the Borrower or any of its
subsidiaries before any court, governmental agency or arbitrator that, if
determined adversely, could reasonably be expected to have a material adverse
effect upon the condition (financial or otherwise), operations, business,
properties or prospects of the Borrower or on its ability to perform its
obligations under this Agreement, or that purports to affect the legality,
validity, binding effect or enforceability of this Agreement. There has been no
change in any matter disclosed in such filings that could reasonably be expected
to result in such a material adverse effect.

(g) No event has occurred and is continuing that constitutes an Event of Default
or that would constitute an Event of Default but for the requirement that notice
be given or time elapse or both.

(h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System) and
does not reasonably expect to use the proceeds of the Borrowings and the Letters
of Credit to purchase or carry margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), and not more
than 25% of the value of the assets of the Borrower and its subsidiaries subject
to the restrictions of Section 5.02(a), (c) or (d) is, on the date hereof,
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(i) The Borrower is not an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

(j) No ERISA Termination Event has occurred, or is reasonably expected to occur,
with respect to any ERISA Plan that may materially and adversely affect the
condition (financial or otherwise), operations, business, properties or
prospects of the Borrower and its subsidiaries, taken as a whole.

(k) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each ERISA Plan, copies of which have been
filed with the Internal Revenue Service and furnished to the Banks, is complete
and accurate and fairly presents the funding status of such ERISA Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.

(l) The Borrower has not incurred, and does not reasonably expect to incur, any
withdrawal liability under ERISA to any Multiemployer Plan.

ARTICLE V
COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants.

So long as any amount payable by the Borrower hereunder shall remain unpaid or
any Lender shall have any Commitment or any Letter of Credit shall remain
outstanding hereunder, the Borrower will, unless the Majority Lenders shall
otherwise consent in writing:

(a) Keep Books; Corporate Existence; Maintenance of Properties; Compliance with
Laws; Insurance; Taxes; Inspection Rights.

(i) keep proper books of record and account, all in accordance with generally
accepted accounting principles;

(ii) except as otherwise permitted by Section 5.02(c), preserve and keep in full
force and effect its existence and preserve and keep in full force and effect
its licenses, rights and franchises to the extent necessary to carry on its
business;

(iii) maintain and keep, or cause to be maintained and kept, its properties in
good repair, working order and condition, and from time to time make or cause to
be made all needful and proper repairs, renewals, replacements and improvements,
in each case to the extent such properties are not obsolete and not necessary to
carry on its business;

(iv) comply in all material respects with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or its property, except to the extent being contested in
good faith by appropriate proceedings, and compliance with ERISA and
Environmental Laws;

(v) maintain insurance with responsible and reputable insurance companies or
associations or through its own program of self-insurance in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which it
operates and furnish to the Administrative Agent, within a reasonable time after
written request therefor, such information as to the insurance carried as any
Lender, through the Administrative Agent, may reasonably request;

(vi) pay and discharge its obligations and liabilities in the ordinary course of
business, except to the extent that such obligations and liabilities are being
contested in good faith by appropriate proceedings; and

(vii) from time to time upon reasonable notice, permit or arrange for the
Administrative Agent, the LC Issuing Banks, the Lenders and their respective
agents and representatives to inspect the records and books of account of the
Borrower and its subsidiaries during regular business hours.

(b) Use of Proceeds. The Borrower may use the proceeds of the Borrowings and the
Letters of Credit for general limited liability company purposes including (i)
financing, in part, investments by and capital expenditures of the Borrower and
its subsidiaries, (ii) subject to the terms and conditions of this Agreement,
repurchases of common equity of the Borrower and/or investments in nonregulated
and/or nonutility businesses and (iii) financing working capital requirements of
the Borrower and its subsidiaries.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, (A)
consolidated balance sheets of the Borrower and its subsidiaries as of the end
of such quarter and (B) consolidated statements of income and retained earnings
of the Borrower and its subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, each certified by
a duly authorized officer of the Borrower as having been prepared in accordance
with generally accepted accounting principles, consistently applied;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its subsidiaries, containing consolidated financial statements for
such year certified without qualification by Deloitte & Touche LLP (or such
other nationally recognized public accounting firm as the Administrative Agent
may approve), and certified by a duly authorized officer of the Borrower as
having been prepared in accordance with generally accepted accounting
principles, consistently applied;

(iii) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower and within 120
days after the end of the fiscal year of the Borrower, a certificate of a duly
authorized officer of the Borrower, stating that no Event of Default has
occurred and is continuing, or if an Event of Default has occurred and is
continuing, a statement setting forth details of such Event of Default, as the
case may be, and the action that the Borrower has taken and proposes to take
with respect thereto;

(iv) as soon as possible and in any event within five days after the Borrower
has knowledge of the occurrence of each Event of Default and each event that,
with the giving of notice or lapse of time or both, would constitute an Event of
Default, continuing on the date of such statement, a statement of the duly
authorized officer of the Borrower setting forth details of such Event of
Default or event, as the case may be, and the actions that the Borrower has
taken and proposes to take with respect thereto;

(v) as soon as possible and in any event within five days after the Borrower
receives notice of the commencement of any litigation against, or any
arbitration, administrative, governmental or regulatory proceeding involving,
the Borrower or any of its subsidiaries, that, if adversely determined, could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), operations, business, properties or prospects of the
Borrower and its subsidiaries on a consolidated basis, notice of such litigation
describing in reasonable detail the facts and circumstances concerning such
litigation and the Borrower's or such subsidiary's proposed actions in
connection therewith;

(vi) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securities holders, and copies of all reports
and registration statements which the Borrower files with the SEC or any
national securities exchange pursuant to the Securities Act of 1933, as amended,
or the Securities Exchange Act of 1934, as amended;

(vii) as soon as possible and in any event (A) within 30 days after the Borrower
knows or has reason to know that any ERISA Termination Event described in clause
(i) of the definition of ERISA Termination Event with respect to any ERISA Plan
has occurred and (B) within 10 days after the Borrower knows or has reason to
know that any other ERISA Termination Event with respect to any ERISA Plan has
occurred, a statement of the chief financial officer of the Borrower describing
such ERISA Termination Event and the action, if any, that the Borrower proposes
to take with respect thereto;

(viii) promptly and in any event within two Business Days after receipt thereof
by the Borrower from the PBGC, copies of each notice received by the Borrower of
the PBGC's intention to terminate any ERISA Plan or to have a trustee appointed
to administer any ERISA Plan;

(ix) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each ERISA Plan;

(x) promptly and in any event within five Business Days after receipt thereof by
the Borrower from a Multiemployer Plan sponsor, a copy of each notice received
by the Borrower concerning the imposition of withdrawal liability pursuant to
Section 4202 of ERISA;

(xi) promptly and in any event within five Business Days after Moody's or S&P
has changed any rating assigned to the Borrower's senior unsecured long-term
debt, notice of such change; and

(xii) such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its subsidiaries as the Administrative
Agent or any LC Issuing Bank or any Lender through the Administrative Agent may
from time to time reasonably request.

SECTION 5.02. Negative Covenants.

So long as any amount payable by the Borrower hereunder shall remain unpaid or
any Lender shall have any Commitment or any Letter of Credit shall remain
outstanding hereunder, the Borrower will not, without the written consent of the
Majority Lenders:

(a) Liens, Etc. Create or suffer to exist any Lien upon or with respect to any
of its properties (including, without limitation, any shares of any class of
equity security of any of its Significant Subsidiaries), in each case to secure
or provide for the payment of Debt, other than: (i) Liens in existence on the
date of this Agreement; (ii) Liens for taxes, assessments or governmental
charges or levies to the extent not past due, or which are being contested in
good faith in appropriate proceedings diligently conducted and for which the
Borrower has provided adequate reserves for the payment thereof in accordance
with generally accepted accounting principles; (iii) pledges or deposits in the
ordinary course of business to secure obligations under worker's compensation
laws or similar legislation; (iv) other pledges or deposits in the ordinary
course of business (other than for borrowed monies) that, in the aggregate, are
not material to the Borrower; (v) purchase money mortgages or other liens or
purchase money security interests upon or in any property acquired or held by
the Borrower in the ordinary course of business to secure the purchase price of
such property or to secure indebtedness incurred solely for the purpose of
financing the acquisition of such property; (vi) Liens imposed by law such as
materialmen's, mechanics', carriers', workers' and repairmen's Liens and other
similar Liens arising in the ordinary course of business for sums not yet due or
currently being contested in good faith by appropriate proceedings diligently
conducted; (vii) attachment, judgment or other similar Liens arising in
connection with court proceedings, provided that such Liens, in the aggregate,
shall not exceed $25,000,000 at any one time outstanding, (viii) other Liens not
otherwise referred to in the foregoing clauses (i) through (vii) above, provided
that such Liens, in the aggregate, shall not exceed $50,000,000 at any one time;
(ix) Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Debt secured by any Lien referred in the foregoing clauses (i)
through (vi) above, provided that the principal amount of indebtedness secured
thereby shall not exceed the principal amount of indebtedness so secured at the
time of such extension, renewal or replacement and that such extension, renewal
or replacement, as the case may be, shall be limited to all or a part of the
property or Debt that secured the Lien so extended, renewed or replaced (and any
improvements on such property) and (x) Liens on rights or other property
purported to be transferred to the issuer of Eligible Securitization Bonds or
another entity to secure Eligible Securitization Bonds; provided, further, that
no Lien permitted under the foregoing clauses (i) through (x) shall be placed
upon any shares of any class of equity security of any Significant Subsidiary
unless the obligations of the Borrower to the Lenders hereunder are
simultaneously and ratably secured by such Lien pursuant to documentation
satisfactory to the Lenders.

(b) Limitation on Debt. Permit the total principal amount of all Debt of the
Borrower and its subsidiaries, determined on a consolidated basis and without
duplication of liability therefor, at any time to exceed 65% of Capitalization
determined as of the last day of the most recently ended fiscal quarter of the
Borrower; provided, however, that for purposes of this Section 5.02(b) (i)
"Debt" and "Capitalization" shall not include (A) Hybrid Securities, (B) any
Debt of any subsidiary of the Borrower that is Non-Recourse Debt and (C)
Eligible Securitization Bonds, and (ii) "Capitalization" shall exclude pension
and other post-retirement benefits liability adjustments.

(c) Mergers, Etc. Merge with or into or consolidate with or into any other
Person, except that the Borrower may merge with any other Person, provided that,
immediately after giving effect to any such merger, (i) the Borrower is the
surviving corporation or (A) the surviving corporation is organized under the
laws of one of the states of the United States of America and assumes the
Borrower's obligations hereunder in a manner acceptable to the Majority Lenders,
and (B) after giving effect to such merger, the senior unsecured long-term debt
ratings of such Person assigned by S&P and Moody's shall be at least BBB- and
Baa3, (ii) no event shall have occurred and be continuing that constitutes an
Event of Default or would constitute an Event of Default but for the requirement
that notice be given or time elapse or both, and (iii) the Borrower shall not be
liable with respect to any Debt or allow its property to be subject to any Lien
which would not be permissible with respect to it or its property under this
Agreement on the date of such transaction.

(d) Disposition of Assets. (i) Sell, lease, transfer or otherwise dispose of any
shares of common equity of any Significant Subsidiary, whether now owned or
hereafter acquired by the Borrower, or permit any Significant Subsidiary to do
so or (ii) sell, lease, transfer or otherwise dispose of (whether in one
transaction or a series of transactions), or permit any Significant Subsidiary
to sell, lease, transfer or otherwise dispose of (whether in one transaction or
a series of transactions), assets representing in the aggregate amount more than
5% (determined at the time of each such transaction) of its Consolidated Net
Worth to any entity other than any wholly owned subsidiary of the Borrower.

ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES

SECTION 6.01. Events of Default.

Each of the following events shall constitute an "Event of Default" hereunder:

(a) The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation in respect of a Letter of Credit when the same becomes
due and payable, or shall fail to pay interest thereon or any other amount
payable under this Agreement within five Business Days after the same becomes
due and payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect or misleading in any material respect when made; or

(c) The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(b) or 5.02 or (ii) any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if the failure to perform or observe such other term, covenant or agreement
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

(d) The Borrower shall fail to pay any principal of or premium or interest on
any Debt of the Borrower that is outstanding in a principal amount in excess of
$50,000,000 in the aggregate (but excluding Debt hereunder) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or

(e) The occurrence of any event or the existence of any condition under any
agreement or instrument relating to any Debt of a Significant Subsidiary that is
outstanding in a principal amount in excess of $50,000,000 in the aggregate,
which occurrence or event results in the declaration (after the applicable grace
period, if any) of such Debt being due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

(f) The Borrower or any Significant Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed for a period
of 30 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any
Significant Subsidiary shall take any corporate action to authorize or to
consent to any of the actions set forth above in this subsection (f); or

(g) Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Borrower and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 10 consecutive Business Days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(h) (i)  An ERISA Plan of the Borrower or any ERISA Affiliate of the Borrower
shall fail to maintain the minimum funding standards required by Section 412 of
the Internal Revenue Code of 1986 for any plan year or a waiver of such standard
is sought or granted under Section 412(d) of the Internal Revenue Code of 1986,
or (ii) an ERISA Plan of the Borrower or any ERISA Affiliate of the Borrower is,
shall have been or will be terminated or the subject of termination proceedings
under ERISA, or (iii) the Borrower or any ERISA Affiliate of the Borrower has
incurred or will incur a liability to or on account of an ERISA Plan under
Section 4062, 4063 or 4064 of ERISA and there shall result from such event
either a liability or a material risk of incurring a liability to the PBGC or an
ERISA Plan, or (iv) any ERISA Termination Event with respect to an ERISA Plan of
the Borrower or any ERISA Affiliate of the Borrower shall have occurred, and in
the case of any event described in clauses (i) through (iv), (A) such event (if
correctable) shall not have been corrected and (B) the then-present value of
such ERISA Plan's vested benefits exceeds the then-current value of assets
accumulated in such ERISA Plan by more than the amount of $50,000,000 (or in the
case of an ERISA Termination Event involving the withdrawal of a "substantial
employer" (as defined in Section 4001(a)(2) of ERISA), the withdrawing
employer's proportionate share of such excess shall exceed such amount); or

(i) Entergy Corporation shall cease to be the sole holder (directly or
indirectly) of the common voting equity of the Borrower.

SECTION 6.02. Remedies.

If any Event of Default shall occur and be continuing, then, and in any such
event, the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances and the obligation of each LC Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower or any
Significant Subsidiary under the Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances and the obligation of each LC Issuing Bank to issue
Letters of Credit shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

Section 6.03. Cash Collateral Account.

Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Administrative Agent pursuant to this Article VI shall
affect (i) the obligation of any LC Issuing Bank to make any payment under any
Letter of Credit in accordance with the terms of such Letter of Credit or (ii)
the obligations of each Lender in respect of each such Letter of Credit;
provided, however, that if an Event of Default has occurred and is continuing,
the Administrative Agent shall at the request, or may with the consent, of the
Majority Lenders, upon notice to the Borrower, require the Borrower to deposit
with the Administrative Agent an amount in the cash collateral account (the
"Cash Collateral Account") described below equal to the LC Outstandings on such
date. Such Cash Collateral Account shall at all times be free and clear of all
rights or claims of third parties. The Cash Collateral Account shall be
maintained with the Administrative Agent in the name of, and under the sole
dominion and control of, the Administrative Agent, and amounts deposited in the
Cash Collateral Account shall bear interest at a rate equal to the rate
generally offered by Citibank for deposits equal to the amount deposited by the
Borrower in the Cash Collateral Account, for a term to be determined by the
Administrative Agent, in its sole discretion. The Borrower hereby grants to the
Administrative Agent for the benefit of the LC Issuing Banks and the Lenders a
Lien in and hereby assigns to the Administrative Agent for the benefit of LC
Issuing Banks and the Lenders all of its right, title and interest in, the Cash
Collateral Account and all funds from time to time on deposit therein to secure
its reimbursement obligations in respect of Letters of Credit. If any drawings
then outstanding or thereafter made are not reimbursed in full immediately upon
demand or, in the case of subsequent drawings, upon being made, then, in any
such event, the Administrative Agent may apply the amounts then on deposit in
the Cash Collateral Account, toward the payment in full of any of the LC
Outstandings as and when such obligations shall become due and payable. Upon
payment in full, after the termination of the Letters of Credit, of all such
obligations, the Administrative Agent will repay and reassign to the Borrower
any cash then in the Cash Collateral Account and the Lien of the Administrative
Agent on the Cash Collateral Account and the funds therein shall automatically
terminate.

ARTICLE VII
THE AGENT

SECTION 7.01. Authorization and Action.

Each LC Issuing Bank and Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Advances), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender and LC Issuing Bank prompt notice of each notice given to
it by the Borrower pursuant to the terms of this Agreement.

SECTION 7.02. Administrative Agent's Reliance, Etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (iv) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto; and (v)
shall incur no liability under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03. Citibank and Affiliates.

With respect to its Commitment and the Advances made by it, Citibank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated, include
Citibank in its individual capacity. Citibank and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower, any of its subsidiaries and
any Person who may do business with or own securities of the Borrower or any
such subsidiary, all as if Citibank were not the Administrative Agent and
without any duty to account therefor to the Lenders.

SECTION 7.04. Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 4.01(e) and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05. Indemnification.

The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably according to the respective principal
amounts of the Advances then outstanding to each of them (or if no Advances are
at the time outstanding, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such expenses are reimbursable by the Borrower but for which
the Administrative Agent is not reimbursed by the Borrower.

SECTION 7.06. Successor Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower and may be removed at any time with or without
cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent, which, for so long as no Event of Default has occurred and is continuing,
shall be a Lender and shall be approved by the Borrower (with such approval not
to be unreasonably withheld or delayed). If no successor Administrative Agent
shall have been so appointed by the Majority Lenders and approved by the
Borrower, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent's giving of notice of resignation or the Majority
Lenders' removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any other country that is a member of the OECD having
a combined capital and surplus of at least $50,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent's resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no Event of Default, and no event
that with the giving of notice or the passage of time, or both, would constitute
an Event of Default, shall have occurred and be continuing, then no successor
Administrative Agent shall be appointed under this Section 7.06 without the
prior written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed.

SECTION 7.07. Trust Indenture Act.

In the event that the Administrative Agent or any of its Affiliates shall be or
become an indenture trustee under the Trust Indenture Act of 1939 (as amended,
the "Trust Indenture Act") in respect of any securities issued or guaranteed by
the Borrower, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any of the Borrower's
obligations hereunder by or on behalf of Citibank in its capacity as
Administrative Agent for the benefit of any Lender hereunder (other than
Citibank or an Affiliate of Citibank) and that is applied in accordance with the
terms hereof shall be deemed to be exempt from the requirements of Section 311
of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

ARTICLE VIII
MISCELLANEOUS

SECTION 8.01. Amendments, Etc.

No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, do any of the
following: (a) waive any of the conditions specified in Section 3.01 or 3.02,
(b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, or the number of
Lenders that shall be required for the Lenders or any of them to take any action
hereunder, (f) amend or waive Section 2.16 or (g) amend this Section 8.01; and
provided further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent and the LC Issuing Banks in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent or the LC Issuing Banks under this Agreement, and
provided further, that this Agreement may be amended and restated without the
consent of any Lender, any LC Issuing Bank or the Administrative Agent if, upon
giving effect to such amendment and restatement, such Lender, such LC Issuing
Bank or the Administrative Agent, as the case may be, shall no longer be a party
to this Agreement (as so amended and restated) or have any Commitment or other
obligation hereunder or under any Letter of Credit and shall have been paid in
full all amounts payable hereunder to such Lender, such LC Issuing Bank or the
Administrative Agent, as the case may be.

SECTION 8.02. Notices, Etc.

All notices and other communications provided for hereunder shall be in writing
(including telecopier, telegraphic, telex or cable communication) and mailed,
telecopied, telegraphed, telexed, cabled or delivered, if to the Borrower, at
its address at 639 Loyola Avenue, New Orleans, LA 70113, Email:
fwillif@entergy.com, Attention: Assistant Treasurer; if to any Bank or LC
Issuing Bank, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assignment and Acceptance pursuant to which it became a Lender
and if to the Administrative Agent, at its address at Two Penns Way, Suite 200,
New Castle, Delaware 19720, Attention: Bank Loan Syndications, David Foster
(Telephone: 302-894-6124, Telecopier: 212-994-0961, Email:
david.g.foster@citi.com; or, as to each party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, telecopied, telegraphed, telexed
or cabled, be effective when deposited in the mails, telecopied, delivered to
the telegraph company, confirmed by telex answerback or delivered to the cable
company, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II or VII shall not be effective until
received by the Administrative Agent. Except as otherwise provided in Section
5.01(c), notices and other communications given by the Borrower to the
Administrative Agent shall be deemed given to the Lenders.

SECTION 8.03. No Waiver; Remedies.

No failure on the part of any Lender, any LC Issuing Bank or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.04. Costs and Expenses; Indemnification.

(a) The Borrower agrees to pay on demand all costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
syndication administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement, subject, in each
case, to the terms of the Fee Letter. Any invoices to the Borrower with respect
to the aforementioned expenses shall describe such costs and expenses in
reasonable detail. The Borrower further agrees to pay on demand all costs and
expenses, if any (including, without limitation, counsel fees and expenses of
outside counsel and of internal counsel), incurred by the Administrative Agent,
the Lenders and the LC Issuing Banks in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of, and the protection of
the rights of the Lenders under, this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable counsel fees and
expenses in connection with the enforcement of rights under this Section
8.04(a).

(b) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.09(d),
2.10, 2.11 or 2.13, acceleration of the maturity of the Advances pursuant to
Section 6.02, assignment to another Lender upon demand of the Borrower pursuant
to Section 8.07(e) for any other reason, the Borrower shall, upon demand by any
Lender or any LC Issuing Bank (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender or such
LC Issuing Bank any amounts required to compensate such Lender or such LC
Issuing Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits upon such Lender's
or such LC Issuing Bank's representation to the Borrower that it has made
reasonable efforts to mitigate such loss), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Any Lender making a demand pursuant to
this Section 8.04(b) shall provide the Borrower with a written certification of
the amounts required to be paid to such Lender, showing in reasonable detail the
basis for the Lender's determination of such amounts; provided, however, that no
Lender shall be required to disclose any confidential or proprietary information
in any certification provided pursuant hereto, and the failure of any Lender to
provide such certification shall not affect the obligations of the Borrower
hereunder.

(c) The Borrower hereby agrees to indemnify and hold each Lender, each LC
Issuing Bank, the Administrative Agent and their respective Affiliates and their
respective officers, directors, employees and professional advisors (each, an
"Indemnified Person") harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses (including reasonable attorney's fees and
expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or which may be claimed against
any of them by any Person or entity by reason of or in connection with the
execution, delivery or performance of this Agreement or any transaction
contemplated hereby, or the use by the Borrower or any of its subsidiaries of
the proceeds of any Advance or the use by the Borrower or any beneficiary of any
Letter of Credit of such Letter of Credit, except that no Indemnified Person
shall be entitled to any indemnification hereunder to the extent that such
claims, damages, losses, liabilities, costs or expenses are finally determined
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnified Person. The Borrower's obligations
under this Section 8.04(c) shall survive the repayment of all amounts owing to
the Lenders, the LC Issuing Banks, and the Administrative Agent under this
Agreement and the termination of the Commitments. If and to the extent that the
obligations of the Borrower under this Section 8.04(c) are unenforceable for any
reason, the Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law. The Borrower
also agrees not to assert any claim against any Lender, any LC Issuing Bank, any
of such Lender's or such LC Issuing Bank's affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or the use by the Borrower or any beneficiary of any Letter of Credit
of such Letter of Credit.

SECTION 8.05. Right of Set-off.

Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.02 to authorize the Administrative Agent to declare the Advances due
and payable pursuant to the provisions of Section 6.02, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Borrower after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.

SECTION 8.06. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrower, the Lenders and the Administrative Agent and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent,
each LC Issuing Bank and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

SECTION 8.07. Assignments and Participations.

(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided, however, that (i) the Borrower (unless an Event of Default shall have
occurred and be continuing), each LC Issuing Bank (if the assignment increases
the obligation of the assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding)) and the Administrative
Agent shall have consented to such assignment (in each case, with each such
consent not to be unreasonably withheld or delayed) by signing the Assignment
and Acceptance referred to in clause (iv) below; (ii) each such assignment shall
be of a constant, and not a varying, percentage of all rights and obligations
under this Agreement; (iii) the amount of the Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $10,000,000 and shall be an integral multiple of $1,000,000 (or
shall be the total amount of the assigning Lender's Commitment); (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any promissory notes held by the assigning Lender and
a processing and recordation fee of $3,500 (plus an amount equal to
out-of-pocket legal expenses of the Administrative Agent, estimated by the
Administrative Agent and advised to such parties); and (v) the assignee
thereunder, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 2.12, 2.15 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 8.07.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
at any time may assign all or any portion of its rights and obligations under
this Agreement to any Lender, any Affiliate of a Lender or any Approved Fund of
any Lender. No assignment shall be made to (i) the Borrower or any of the
Borrower's Affiliates or subsidiaries or to (ii) a natural person.

(b) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any promissory notes held by the assigning
Lender, the Administrative Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit B hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower.

(d) Each Lender may at any time sell participations to one or more banks,
financial institutions or other entities (other than a natural person or the
Borrower or any of the Borrower's Affiliates or subsidiaries) (each, a
"Participant") in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided, however, that (i) such
Lender's obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the maker of any such
Advance for all purposes of this Agreement and (iv) the Borrower, the
Administrative Agent, the LC Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the provision in
Section 8.01 relating to amendments, waivers or consents requiring unanimous
consent of the Lenders that affects such Participant. Subject to the following
paragraph, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12 and 2.15 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (a) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.05 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender. A
Participant shall not be entitled to receive any greater payment under Sections
2.12 and 2.15 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.15(d) as though it were a
Lender.



(e) If any Lender shall make any demand for payment under Section 2.12 or 2.15,
or if any Lender shall be the subject of any notification or assertion of
illegality under Section 2.13, then within 30 days after any such demand (if,
but only if, such demanded payment has been made by the Borrower) or
notification or assertion, the Borrower may, with the approval of the
Administrative Agent and the LC Issuing Banks (which approval shall not be
unreasonably withheld) and provided that no Event of Default or event that, with
the giving of notice or lapse of time or both, would constitute an Event of
Default, shall then have occurred and be continuing, demand that such Lender
assign in accordance with this Section 8.07 to one or more assignees designated
by the Borrower and acceptable to the Administrative Agent all (but not less
than all) of such Lender's Commitment and the Advances owing to it within the
period ending on the later to occur of such 30th day and the last day of the
longest of the then current Interest Periods for such Advances; provided,
however, that the Borrower shall pay to the Administrative Agent the $3,500
administrative fee payable pursuant to clause (iv) of subsection (a) above if
such assignee is not a Lender immediately prior to such assignment. If any such
assignee designated by the Borrower and approved by the Administrative Agent
shall fail to consummate such assignment on terms acceptable to such Lender, or
if the Borrower shall fail to designate any such assignees acceptable to the
Administrative Agent for all or part of such Lender's Commitment or Advances,
then such demand by the Borrower shall become ineffective; it being understood
for purposes of this subsection (e) that such assignment shall be conclusively
deemed to be on terms acceptable to such Lender, and such Lender shall be
compelled to consummate such assignment to a financial institution designated by
the Borrower and reasonably acceptable to the Administrative Agent and each LC
Issuing Bank, if such financial institution (A) shall agree to such assignment
by entering into an Assignment and Acceptance with such Lender and (B) shall
offer compensation to such Lender in an amount equal to all amounts then owing
by the Borrower to such Lender hereunder, whether for principal, interest, fees,
costs or expenses (other than the demanded payment referred to above and payable
by the Borrower as a condition to the Borrower's right to demand such
assignment), or otherwise. In addition, in the event that the Borrower shall be
entitled to demand the replacement of any Lender pursuant to this subsection
(e), the Borrower may, in the case of any such Lender, with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
provided that no Event of Default or event that, with the giving of notice or
lapse of time or both, would constitute an Event of Default, shall then have
occurred and be continuing, terminate all (but not less than all) such Lender's
Commitment and prepay all (but not less than all) such Lender's Advances not so
assigned, together with all interest accrued thereon to the date of such
prepayment and all fees, costs and expenses and other amounts then owing by the
Borrower to such Lender hereunder, at any time from and after such later
occurring day in accordance with Sections 2.05 and 2.11 hereof (but without the
requirement stated therein for ratable treatment of the other Lenders), if and
only if, after giving effect to such termination and prepayment, the sum of the
aggregate principal amount of the Advances of all Lenders then outstanding does
not exceed the then remaining Commitments of the Lenders. Notwithstanding
anything set forth above in this subsection (e) to the contrary, the Borrower
shall not be entitled to compel the assignment by any Lender demanding payment
under Section 2.12(a) of its Commitment and Advances or terminate and prepay the
Commitment and Advances of such Lender if, prior to or promptly following any
such demand by the Borrower, such Lender shall have changed or shall change, as
the case may be, its Applicable Lending Office for its Eurodollar Rate Advances
so as to eliminate the further incurrence of such increased cost. In furtherance
of the foregoing, any such Lender demanding payment or giving notice as provided
above agrees to use reasonable efforts to so change its Applicable Lending
Office if, to do so, would not result in the incurrence by such Lender of
additional costs or expenses which it deems material or, in the sole judgment of
such Lender, be inadvisable for regulatory, competitive or internal management
reasons.

(f) Anything in this Section 8.07 to the contrary notwithstanding, any Lender
may assign and pledge all or any portion of its Commitment and the Advances
owing to it to any Federal Reserve Bank (and its transferees) as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank.
No such assignment shall release the assigning Lender from its obligations
hereunder.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPC") of
such Granting Lender identified as such in writing from time to time by the
Granting Lender to the Administrative Agent, the LC Issuing Banks and the
Borrower, the option to provide to the Borrower all or any part of any Advance
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any such SPC to make any Advance, (ii) if such SPC elects not to
exercise such option or otherwise fails to provide all or any part of such
Advance, the Granting Lender shall be obligated to make such Advance pursuant to
the terms hereof and (iii) no SPC or Granting Lender shall be entitled to
receive any greater amount pursuant to Section 2.12 or 8.04(b) than the Granting
Lender would have been entitled to receive had the Granting Lender not otherwise
granted such SPC the option to provide any Advance to the Borrower. The making
of an Advance by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Advance were made by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would otherwise be liable so long as, and to the extent that, the related
Granting Lender provides such indemnity or makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against or join any other
person in instituting against such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the LC Issuing Banks, the
Administrative Agent and each Lender against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be incurred by or
asserted against the Borrower, the LC Issuing Banks, the Administrative Agent or
such Lender, as the case may be, in any way relating to or arising as a
consequence of any such forbearance or delay in the initiation of any such
proceeding against its SPC. Each party hereto hereby acknowledges and agrees
that no SPC shall have the rights of a Lender hereunder, such rights being
retained by the applicable Granting Lender. Accordingly, and without limiting
the foregoing, each party hereby further acknowledges and agrees that no SPC
shall have any voting rights hereunder and that the voting rights attributable
to any Advance made by an SPC shall be exercised only by the relevant Granting
Lender and that each Granting Lender shall serve as the administrative agent and
attorney-in-fact for its SPC and shall on behalf of its SPC receive any and all
payments made for the benefit of such SPC and take all actions hereunder to the
extent, if any, such SPC shall have any rights hereunder. In addition,
notwithstanding anything to the contrary contained in this Agreement any SPC may
(i) with notice to, but without the prior written consent of any other party
hereto, assign all or a portion of its interest in any Advances to the Granting
Lender and (ii) disclose on a confidential basis any information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
8.07(g) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Advance is being funded by an SPC at the time
of such amendment.

SECTION 8.08. Governing Law.

THIS AGREEMENT AND ANY NOTE ISSUED PURSUANT TO SECTION 2.17 SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8.09. Consent to Jurisdiction; Waiver of Jury Trial.

(a) To the fullest extent permitted by law, the Borrower hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any New York State or Federal
court sitting in New York City and any appellate court from any thereof in any
action or proceeding arising out of or relating to this Agreement and
(ii) agrees that all claims in respect of such action or proceeding may be heard
and determined in such New York State court or in such Federal court. The
Borrower hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The Borrower also irrevocably consents, to the fullest extent
permitted by law, to the service of any and all process in any such action or
proceeding by the mailing by certified mail of copies of such process to the
Borrower at its address specified in Section 8.02. The Borrower agrees, to the
fullest extent permitted by law, that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b) THE BORROWER, EACH LC ISSUING BANK, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY INSTRUMENT OR
DOCUMENT DELIVERED HEREUNDER.

SECTION 8.10. Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 8.11. Electronic Communications.

(a) The Borrower hereby agrees that, to the extent the Borrower is so able, it
will provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any default or event of default under this Agreement or (iv)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as "Communications"), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Agreement but only to the extent requested by the Administrative Agent.
To the extent Borrower is unable to deliver any portion of the Communications in
an electronic/soft medium form, the Borrower shall promptly deliver hard copies
of such Communications to the Administrative Agent.

(b) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the LC Issuing Banks by posting the
Communications on Intralinks or a substantially similar electronic transmission
systems (the "Platform"). The Borrower acknowledges that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.

(c) THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE". THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, "AGENT PARTIES") HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER,
ANY LC ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER'S OR THE ADMINISTRATIVE AGENT'S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Lender and each LC Issuing Bank agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender or such LC Issuing Bank for
purposes of this Agreement. Each Lender and each LC Issuing Bank agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender's or such LC Issuing Bank's
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

(e) Nothing herein shall prejudice the right of the Administrative Agent, any LC
Issuing Bank or any Lender to give any notice or other communication pursuant to
this Agreement in any other manner specified in this Agreement.

SECTION 8.12. USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its subsidiaries to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 8.13. Confidentiality.

Each of the Administrative Agent, each Lender and each LC Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives on a "need to
know" basis (it being understood that the Persons to which such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 8.13, to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (C) any rating agency, or (D) the CUSIP Service Bureau or
any similar organization, (vii) with the consent of the Borrower or (viii) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 8.13 or (y) becomes available to the
Administrative Agent, any Lender, the LC Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, "Information" means all information received from
the Borrower or any of its subsidiaries relating to the Borrower or any of its
subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the LC
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its subsidiaries, provided that, in the case of information received from
the Borrower or any of its subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 8.13 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding any other provision in this Agreement, the Administrative Agent
hereby confirms that the Borrower and the Borrower's representatives shall not
be limited from disclosing the United States of America tax treatment or the
United States of America tax structure of the transactions contemplated
hereunder.

SECTION 8.14. Texas Revolving Credit Statute.

If, notwithstanding the provisions of Section 8.08, Texas law shall be applied
by any governmental authority to this Agreement or the obligations of the
Borrower hereunder, the Borrower hereby agrees that Chapter 346 of the Texas
Finance Code, as amended, shall not govern or in any manner apply to its
obligations hereunder.

SECTION 8.15. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance or Letter of Credit, together with all fees,
charges and other amounts which are treated as interest on such Advance or
Letter of Credit under applicable law (collectively, the "Charges"), shall
exceed the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender making such Advance or the LC
Issuing Bank issuing such Letter of Credit in accordance with applicable law,
the rate of interest payable in respect of such Advance or Letter of Credit
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and charges
that would have been payable in respect of such Advance or Letter of Credit but
were not payable as a result of the operation of this Section 8.15 shall be
cumulated and the interest and charges payable to such Lender or LC Issuing Bank
in respect of other Advances or Letters of Credit or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, together
with interest thereon at the Applicable Margin to the date of repayment, shall
have been received by such Lender or LC Issuing Bank; provided that if Texas law
shall establish the Maximum Rate, the Maximum Rate shall be the applicable
ceiling under Chapter 303 of the Texas Finance Code.



[The remainder of this page intentionally left blank.]

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.





ENTERGY LOUISIANA, LLC

 

By /s/ Frank Williford                                             
Frank Williford


Assistant Treasurer





 

CITIBANK, N.A.

,



as Administrative Agent and Bank

 

By /s/ Scott Hancock                                             
Name: Scott Hancock
Title: Vice President

 

BANKS

ABN AMRO BANK N.V.

 

By /s/ R. Scott Donaldson                                       
Name: R. Scott Donaldson
Title: Director

 

By /s/ Todd D. Vaubel                                            
Name: Todd D. Vaubel
Title: Assistant Vice President

 

BARCLAYS BANK PLC

 

By /s/ Nicholas Bell                                               
Name: Nicholas Bell
Title: Director

 

 

 

BNP PARIBAS

 

By /s/ Denis O'Meara                                           
Name: Denis O'Meara
Title: Managing Director

 

 

By /s/ Ralph Scholtz                                             
Name: Ralph Scholtz
Title: Managing Director

 

 

 

CALYON NEW YORK BRANCH

 

By /s/ Michael Willis                                            
Name: Michael Willis
Title: Director

 

By /s/ Page Dillehunt                                            
Name: Page Dillehunt
Title: Managing Director

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

By /s/ Thomas Cantello                                              
Name: Thomas Cantello
Title: Director

 

By /s/ Shaheen Malik                                                   
Name: Shaheen Malik
Title: Associate

 

 

JPMORGAN CHASE BANK, N.A.

 

By /s/ Michael J. DeForge                                          
Name: Michael J. DeForge
Title: Executive Director

 

KEYBANK NATIONAL ASSOCIATION

 

By /s/ Paul J. Pace                                                   
Name: Paul J. Pace
Title: Vice President

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

By /s/ Raymond Ventura                                        
Name: Raymond Ventura
Title: Deputy General Manager

 

 

 

MORGAN STANLEY BANK

 

 

By /s/ Daniel Twenge                                             
Name: Daniel Twenge
Title: Authorized Signatory

 

 

 

THE BANK OF NEW YORK

 

By /s/ Mark W. Rogers                                          
Name: Mark W. Rogers
Title: Vice President

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

By /s/ Andrew N. Taylor                                               
Name: Andrew N. Taylor
Title: Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By /s/ Leanne S. Phillips                                              
Name: Leanne S. Phillips
Title: Director

 

 

 

 

 

SCHEDULE I

LIST OF APPLICABLE LENDING OFFICES

ENTERGY LOUISIANA, LLC

U.S. $200,000,000 Credit Agreement



Name of Bank

Domestic
Lending Office



Eurodollar
Lending Office



     

Citibank, N.A.

2 Penns Way
Suite 200
New Castle, DE 19720
Attn: Betsy Wier
            Bank Loan Operations
Telephone: 302-894-6025
Fax: 212-994-0961



2 Penns Way
Suite 200
New Castle, DE 19720
Attn: Betsy Wier
            Bank Loan Operations
Telephone: 302-894-6025
Fax: 212-994-0961      

ABN AMRO Bank N.V.

540 West Madison Street
21st Floor
Chicago, IL 60661
Attn: Loan Administration
Telephone: 312-992-5150
FAX: 312-992-5155
E-Mail: cpu.team.b@abnamro.com

Notices for Letters of Credit issued by ABN AMRO Bank N.V.:

540 West Madison Street
Suite 2600
Chicago, IL 60661
Attn: Trade Services
FAX: 312-780-0828

540 West Madison Street
21st Floor
Chicago, IL 60661
Attn: Loan Administration
Telephone: 312-992-5150
FAX: 312-992-5155
E-Mail: cpu.team.b@abnamro.com

Notices for Letters of Credit issued by ABN AMRO Bank N.V.:

540 West Madison Street
Suite 2600
Chicago, IL 60661
Attn: Trade Services
FAX: 312-780-0828      

Barclays Bank PLC

200 Park Avenue
4th Floor
New York, NY 10166

Attn: Robert Coleman
Telephone: 973-576-3919
Fax: 973-576-3014

200 Park Avenue
4th Floor
New York, NY 10166

Attn: Robert Coleman
Telephone: 973-576-3919
Fax: 973-576-3014      

BNP Paribas

787 Seventh Avenue
New York, N.Y. 10019
Telephone: 212-841-2000
Fax: 212-841-2555

787 Seventh Avenue
New York, N.Y. 10019
Telephone: 212-841-2000
Fax: 212-841-2555      

Calyon New York Branch

1301 Avenue of the Americas
New York, NY 10019

Attn: Gener David
Telephone: 212-261-7741
Fax: 917-849-5440



1301 Avenue of the Americas
New York, NY 10019

Attn: Gener David
Telephone: 212-261-7741
Fax: 917-849-5440



     

Credit Suisse, Cayman Islands Branch

One Madison Avenue
New York, NY 10010


Attn: Loan Closers/Hazel Leslie
Telephone: 212-325-9041/212-325-9049
Fax: 212-538-9120/212-538-3477
Email: loan.closers@credit-suisse.com/hazel.leslie@ credit-suisse.com



One Madison Avenue
New York, NY 10010
Attn: Loan Closers/Hazel Leslie
Telephone: 212-325-9041/212-325-9049
Fax: 212-538-9120/212-538-3477
Email: loan.closers@credit-suisse.com/hazel.leslie@ credit-suisse.com      

JPMorgan Chase Bank, N.A.

1111 Fannin-10th Floor
Houston, TX 77002
Attn: Dilip Saha
Telephone: 713-374-6096
Fax: 713-750-2934
Email: dilip.k.saha@chase.com



1111 Fannin-10th Floor
Houston, TX 77002
Attn: Dilip Saha
Telephone: 713-374-6096
Fax: 713-750-2934
Email: dilip.k.saha@chase.com      

KeyBank National Association

127 Public Square
Mailcode: OH-01-27-0623
Cleveland, Ohio 44114-1306

Operations Contact:
Attn: Yvette Dyson-Owens
127 Public Square
Mailcode: OH-01-27-0623
Cleveland, Ohio 44114-1306
Telephone: 216-689-4538
Fax: 216-370-6119



127 Public Square
Mailcode: OH-01-27-0623
Cleveland, Ohio 44114-1306

Operations Contact:
Attn: Yvette Dyson-Owens
127 Public Square
Mailcode: OH-01-27-0623
Cleveland, Ohio 44114-1306
Telephone: 216-689-4538
Fax: 216-370-6119



     

Mizuho Corporate Bank, Ltd.

1800 Plaza Ten
Harborside Financial Ctr.
Jersey City, NJ 07311
Attn.: Richard Komst
Telephone: 201-626-9203
Fax: 201-626-9941
Email: Richard.komst@mizuhocbus.com

 

1800 Plaza Ten
Harborside Financial Ctr.
Jersey City, NJ 07311
Attn.: Richard Komst
Telephone: 201-626-9203
Fax: 201-626-9941
Email: Richard.komst@mizuhocbus.com      

Morgan Stanley Bank

One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Attn: Erma Dell'Aquila/Edward Henley
Telephone: 718-754-7286/718-754-7285
Fax: 718-754-7249/718-754-7250

One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Attn: Erma Dell'Aquila/Edward Henley
Telephone: 718-754-7286/718-754-7285
Fax: 718-754-7249/718-754-7250      

The Bank of New York

One Wall Street, 19th Floor
New York, NY 10286
Attn: Frank Su
Telephone: 212-635-7532
Fax: 212-635-7552
Email: fsu@bankofny.com



One Wall Street, 19th Floor
New York, NY 10286
Attn: Frank Su
Telephone: 212-635-7532
Fax: 212-635-7552
Email: fsu@bankofny.com



     

The Royal Bank of Scotland plc

101 Park Avenue, 12th Floor
New York, NY 10178

Operations Contact:
Attn: Maggie Hou
Telephone: 212-401-3565
Fax: 212-401-1494
Email: Maggie.hou@rbs.com



101 Park Avenue, 12th Floor
New York, NY 10178

Operations Contact:
Attn: Maggie Hou
Telephone: 212-401-3565
Fax: 212-401-1494
Email: Maggie.hou@rbs.com



     

Wachovia Bank, National Association

201 S. College St.
NC1183
Charlotte, NC 28288
Attn: Todd Tucker
Telephone: 704-383-0905
Fax: 704-715-0097
Email: todd.tucker@wachovia.com



201 S. College St.
NC1183
Charlotte, NC 28288
Attn: Todd Tucker
Telephone: 704-383-0905
Fax: 704-715-0097
Email: todd.tucker@wachovia.com





 

 

SCHEDULE II

COMMITMENT SCHEDULE

Name of Lender

Commitment Amount

BNP Paribas

$30,000,000

The Royal Bank of Scotland plc

$30,000,000

Citibank, N.A.

$20,000,000

ABN AMRO Bank N.V.

$20,000,000

JPMorgan Chase Bank, N.A.

$20,000,000

Barclays Bank PLC

$10,000,000

Calyon New York Branch

$10,000,000

Credit Suisse, Cayman Islands Branch

$10,000,000

KeyBank National Association

$10,000,000

Mizuho Corporate Bank, Ltd.

$10,000,000

Morgan Stanley Bank

$10,000,000

The Bank of New York

$10,000,000

Wachovia Bank, National Association

$10,000,000

 

 

 

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

Citibank, N.A., as Administrative Agent
        for the Lenders and the LC Issuing Banks party
        to the Credit Agreement
        referred to below
Two Penns Way, Suite 200
New Castle, Delaware 19720



 

[Date]



 

Attention: Bank Loan Syndications



 

 

Ladies and Gentlemen:



The undersigned, Entergy Louisiana, LLC, refers to the Credit Agreement, dated
as of August ______, 2007 (the "Credit Agreement", the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto, the LC Issuing Banks and Citibank, N.A., as Administrative
Agent for said Lenders and said LC Issuing Banks, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
"Proposed Borrowing") as required by Section 2.02(a) of the Credit Agreement:

>  i.   The Business Day of the Proposed Borrowing is __________ , 20   .
> 
>  ii.  The Type of Advances to be made in connection with the Proposed
>       Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].
> 
>  iii. The aggregate amount of the Proposed Borrowing is $ .
> 
>  iv.  Wire instructions:

Bank: [*]

ABA #: [*]

Acct. #: [*]

Acct. Name: [*]

>  v. The Interest Period for each Eurodollar Rate Advance made as part of the
>     Proposed Borrowing is ___ month[s].1

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

> >  A. > the representations and warranties contained in Section 4.01 of the
> >     > Credit Agreement (excluding those contained in subsections (e) and (f)
> >     > thereof with respect to each Extension of Credit requested after the
> >     > initial Extension of Credit) are correct, before and after giving
> >     > effect to the Proposed Borrowing and to the application of the
> >     > proceeds therefrom, as though made on and as of such date; and
> > 
> >  B. > no event has occurred and is continuing, or would result from such
> >     > Proposed Borrowing or from the application of the proceeds therefrom,
> >     > that constitutes an Event of Default or would constitute an Event of
> >     > Default but for the requirement that notice be given or time elapse or
> >     > both.

Very truly yours,

ENTERGY LOUISIANA, LLC

 

By                                                                    
Name:
Title:

 

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION

Citibank, N.A., as Administrative Agent
        for the Lenders and the LC Issuing Banks party
        to the Credit Agreement
        referred to below
Two Penns Way, Suite 200
New Castle, Delaware 19720





 

[Date]



 

Attention: Bank Loan Syndications



 

Ladies and Gentlemen:



The undersigned, Entergy Louisiana, LLC, refers to the Credit Agreement, dated
as of August ______, 2007 (the "Credit Agreement", the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, the LC Issuing Banks and Citibank, N.A., as Administrative Agent
for said Lenders and said LC Issuing Banks, and hereby gives you notice,
irrevocably, pursuant to Section 2.10 of the Credit Agreement, that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth below the information relating to such Conversion (the
"Proposed Conversion") as required by Section 2.10 of the Credit Agreement:

>  i.   The Business Day of the Proposed Conversion is __________, _____.
> 
>  ii.  The Type of Advances comprising the Proposed Conversion is [Base Rate
>       Advances] [Eurodollar Rate Advances].
> 
>  iii. The aggregate amount of the Proposed Conversion is $__________.
> 
>  iv.  The Type of Advances to which such Advances are proposed to be Converted
>       is [Base Rate Advances] [Eurodollar Rate Advances].
> 
>  v.   The Interest Period for each Advance made as part of the Proposed
>       Conversion is ___ month(s).2

The undersigned hereby represents and warrants that the following statements are
true on the date hereof, and will be true on the date of the Proposed
Conversion:

> > >  A. The Borrower's request for the Proposed Conversion is made in
> > >     compliance with Section 2.10 of the Credit Agreement; and
> > >      
> > > 
> > >  B. The statements contained in Section 3.02 of the Credit Agreement are
> > >     true.

Very truly yours,

ENTERGY LOUISIANA, LLC

 

 

By                                                                     
Name:
Title:



EXHIBIT A-3

FORM OF REQUEST FOR ISSUANCE



 

 

[Date]

 

Citibank, N.A., as Administrative Agent
        for the Lenders and the LC Issuing Banks
        party to the Credit Agreement referred to
        below
Two Penns Way, Suite 200
New Castle, Delaware 19720



 

Ladies and Gentlemen:

The undersigned, Entergy Louisiana, LLC (the "Borrower"), refers to the Credit
Agreement, dated as of August _______, 2007 (as amended, modified, or
supplemented from time to time, the "Credit Agreement", the terms defined
therein being used herein as therein defined), among the undersigned, the
Lenders and the LC Issuing Banks party thereto and the Administrative Agent, and
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
the Borrower hereby requests the issuance of a Letter of Credit (the "Requested
Letter of Credit") in accordance with the following terms:

(i) the requested date of [issuance] [extension] [modification] [amendment] of
the Requested Letter of Credit (which is a Business Day) is _____________;



(ii) the expiration date of the Requested Letter of Credit requested hereby is
___________;3



(iii) the proposed stated amount of the Requested Letter of Credit is
_______________;4



(iv) The beneficiary of the Requested Letter of Credit is: [insert name and
address of beneficiary]; and



(v) the conditions under which a drawing may be made under the Requested Letter
of Credit are as follows: ___________________.



Attached hereto as Exhibit A is a consent to this requested [amendment]
[modification] executed by the beneficiary of the Letter of Credit.5

Upon the issuance of the Letter of Credit by an LC Issuing Bank in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to an issuance of a Letter of Credit that are
specified in Article III of the Credit Agreement have been satisfied.

ENTERGY LOUISIANA, LLC

 

> > > > > > > > > > > >                                                                                                                        
> > > > > > > > > > > > By                                                                  
> > > > > > > > > > > > Name:
> > > > > > > > > > > > Title:
> > > > > > > > > > > >  

 

 

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]6 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]7 Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]8 hereunder are several and not joint.]9
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest"). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 1. Assignor[s]:                 ________________________________   

                                             _______________________________

 2. Assignee[s]:                 ________________________________

                                             ________________________________

           [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]

 3. Borrower(s): Entergy Louisiana, LLC

 4. Administrative Agent:  Citibank, N.A., as the administrative agent under the
    Credit Agreement

Credit Agreement: U.S. $200,000,000 Credit Agreement dated as of August ____,
2007, among the Borrower, certain Lenders parties thereto, the LC Issuing Banks
and the Administrative Agent for said Lenders and said LC Issuing Banks.



 5. Assigned Interest[s]:



Assignor[s]10



Assignee[s]11

Aggregate Amount of Commitment/Loans
 for all Lenders12

Amount of Commitment/Loans Assigned8


Percentage Assigned of Commitment/Loans13


CUSIP
Number

   

$

$

%

     

$

$

%

     

$

$

%

 

[7. Trade Date: ______________]14

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]

15
[NAME OF ASSIGNOR]



 

By:______________________________
Title:

 

 

[NAME OF ASSIGNOR]

 

 

By:______________________________
Title:

ASSIGNEE[S]

16
[NAME OF ASSIGNEE]



 

By:______________________________
Title:

 

[NAME OF ASSIGNEE]

 

By:______________________________

Title:

[Consented to and] Accepted:17

CITIBANK, N.A., as
Administrative Agent

By_________________________________
Title:

[Consented to:]18

[NAME OF RELEVANT PARTY]

By________________________________
Title:

ANNEX 1



 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower, any of its subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(a) of the Credit
Agreement (subject to such consents, if any, as may be required under such
section), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 4.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.19

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

___________________________

1

Delete for Base Rate Advances.
2 Delete for Base Rate Advances
3 Date may not be later than the fifth Business Day prior to the Termination
Date.
4 Must be minimum of $100,000.
5 Include this paragraph only if request is for modification or amendment of the
Letter of Credit.
6 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed
   language.  If the assignment is from multiple Assignors, choose the second
bracketed language.
7 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the Assignment is to a single Assignee, choose the first
bracketed
   language.   If the assignment is to multiple Assignees, choose the second
bracketed language.
8 Select as appropriate.
9 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
10 List each Assignor, as appropriate.
11 List each Assignee, as appropriate.
12 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
13 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
14 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
15 Add additional signature blocks as needed.
16 Add additional signature blocks as needed.
17 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
18 To be added only if the consent of the Borrower and/or other parties (e.g. LC
Issuing Bank) is required by the terms of the Credit Agreement.
19 The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
     appropriate:
     "From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
      principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The
      Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with
      respect to the making of this assignment directly between themselves."









EXHIBIT C

FORM OF OPINION OF
COUNSEL FOR THE BORROWER

To each of the Lenders parties to the
        Credit Agreement referred to below,
        to Citibank, N.A., as Administrative Agent,
        and to the LC Issuing Banks



 

Entergy Louisiana, LLC



Ladies and Gentlemen:

I have acted as counsel to Entergy Louisiana, LLC, a Texas limited liability
company (the "Borrower"), in connection with the preparation, execution and
delivery of the Credit Agreement, dated as of August ______, 2007 (the "Credit
Agreement"), by and among the Borrower, the Banks and LC Issuing Banks parties
thereto and Citibank, N.A., as Administrative Agent. This opinion is furnished
to you at the request of the Borrower pursuant to Section 3.01(a)(v) of the
Credit Agreement. Unless otherwise defined herein or unless the context
otherwise requires, terms defined in the Credit Agreement are used herein as
therein defined.

In such capacity, I have examined:

>  i.   Counterparts of the Credit Agreement, executed by the Borrower;
> 
>  ii.  A certificate of the Secretary of State of the State of Louisiana, dated
>       ____________, 2007, attesting that the Borrower is a foreign limited
>       liability company duly qualified to conduct business in that State; and
> 
>  iii. The other documents furnished by the Borrower to the Administrative
>       Agent pursuant to Section 3.01(a) of the Credit Agreement.

I have also examined such other corporate records of the Borrower, certificates
of public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below.

In my examination, I have assumed the genuineness of all signatures (other than
of officers of the Borrower), the legal capacity of natural persons, the
authenticity of all documents submitted to me as originals, and the conformity
with the originals of all documents submitted to me as copies. In making my
examination of documents and instruments executed or to be executed by persons
other than the Borrower, I have assumed that each such other person had the
requisite power and authority to enter into and perform fully its obligations
thereunder, the due authorization by each such other person for the execution,
delivery and performance thereof and the due execution and delivery thereof by
or on behalf of such person of each such document and instrument. In the case of
any such person that is not a natural person, I have also assumed, insofar as it
is relevant to the opinions set forth below, that each such other person is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was created, and is duly qualified and in good standing
in each other jurisdiction where the failure to be so qualified could reasonably
be expected to have a material effect upon its ability to execute, deliver
and/or perform its obligations under any such document or instrument. I have
further assumed that each document, instrument, agreement, record and
certificate reviewed by me for purposes of rendering the opinions expressed
below has not been amended by any oral agreement, conduct or course of dealing
between the parties thereto.

As to questions of fact material to the opinions expressed herein, I have relied
upon certificates and representations of officers of the Borrower (including but
not limited to those contained in the Credit Agreement and certificates
delivered upon the execution and delivery of the Credit Agreement) and of
appropriate public officials, without independent verification of such matters
except as otherwise described herein.

Whenever my opinions herein with respect to the existence or absence of facts
are stated to be to my knowledge or awareness, it is intended to signify that no
information has come to my attention or the attention of other counsel working
under my direction in connection with the preparation of this opinion letter
that would give me or them actual knowledge of the existence or absence of such
facts. However, except to the extent expressly set forth herein, neither I nor
they have undertaken any independent investigation to determine the existence or
absence of such facts, and no inference as to my or their knowledge of the
existence or absence of such facts should be assumed.

On the basis of the foregoing, having regard for such legal consideration as I
deem relevant, and subject to the other limitations and qualifications contained
in this letter, I am of the opinion that:

>  a. The Borrower is duly qualified to do business as a foreign limited
>     liability company in the State of Louisiana.
> 
>  b. The execution, delivery and performance by the Borrower of the Credit
>     Agreement do not contravene (i) any law or (ii) any contractual or legal
>     restriction binding on or affecting the Borrower.
> 
>  c. No authorization, approval or other action by, and no notice to or filing
>     with, any governmental authority or regulatory body is required for the
>     due execution, delivery and performance by the Borrower of the Credit
>     Agreement, including obtaining any Extensions of Credit under the Credit
>     Agreement, except for the FERC Authorization, which has been duly
>     obtained, and is final and in full force and effect.
> 
>  d. Except as disclosed in the Borrower's Annual Report on Form 10-K for the
>     fiscal year ended December 31, 2006 and the Borrower's Quarterly Report on
>     Form 10-Q for the period ended March 31, 2007, there is no pending, or to
>     the best of my knowledge, threatened action or proceeding affecting the
>     Borrower or any of its subsidiaries before any court, governmental agency
>     or arbitrator that reasonably could be expected to affect materially and
>     adversely the condition (financial or otherwise), operations, business,
>     properties or prospects of the Borrower or its ability to perform its
>     obligations under the Credit Agreement, or that purports to affect the
>     legality, validity, binding effect or enforceability of the Credit
>     Agreement. To my knowledge, there has been no change in any matter
>     disclosed in such filings that reasonably could be expected to result in
>     such a material adverse effect.
> 
>  e. The Borrower is not an "investment company" or a company "controlled" by
>     an "investment company", within the meaning of the Investment Company Act
>     of 1940, as amended.

My opinion set forth in paragraph (c) above as to the obtaining of necessary
governmental and regulatory approvals is based solely upon a review of those
laws that, in my experience, are normally applicable to the Borrower in
connection with transactions of the type contemplated by the Credit Agreement.

Notwithstanding the qualifications set forth above, I have no actual knowledge
of any matter within the scope of said qualifications that would cause me to
change the opinions set forth in this letter.

I am licensed to practice law only in the State of Louisiana, and this opinion
is limited to matters involving the laws of the State of Louisiana and the
federal laws of the United States of America.

My opinions are expressed as of the date hereof, and I do not assume any
obligation to update or supplement my opinions to reflect any fact or
circumstance that hereafter comes to my attention, or any change in law that
hereafter occurs.

This opinion letter is being provided exclusively to and for the benefit of the
addressees hereof. It is not to be furnished to or relied upon by any other
party for any other purpose, without prior express written authorization from
me, except that (A) King & Spalding LLP hereby is authorized to rely on this
letter in the rendering of their opinion to the Administrative Agent, the
Lenders and the LC Issuing Banks dated as of the date hereof and (B) any
addressee of this letter may deliver a copy hereof to any person that becomes a
Lender or an LC Issuing Bank under the Credit Agreement after the date hereof,
and such person may rely on this opinion as if it had been addressed and
delivered to it on the date hereof as an original Bank or LC Issuing Bank that
was a party to the Credit Agreement.

                                                                                                                               
Very truly yours,

 

                                                                                                                                
/s/ Mark G. Otts                                  
                                                                                                                                
Mark G. Otts
                                                                                                                                
Senior Counsel

EXHIBIT D-1

FORM OF OPINION OF SPECIAL TEXAS COUNSEL
FOR THE BORROWER



August __, 2007



 

To each of the Lenders parties to the
        Credit Agreement referred to below,
        to Citibank, N.A., as Administrative Agent,
        and to the LC Issuing Banks



 

Entergy Louisiana, LLC



Ladies and Gentlemen:

We have acted as special Texas counsel to Entergy Louisiana, LLC, a Texas
limited liability company (the "Borrower"), in connection with the execution and
delivery of the Credit Agreement, dated as of August ______, 2007 (the "Credit
Agreement"), by and among the Borrower, the Banks and LC Issuing Banks parties
thereto and Citibank, N.A., as Administrative Agent. This opinion is furnished
to you at the request of the Borrower pursuant to Section 3.01(a)(vi) of the
Credit Agreement. Unless otherwise defined herein or unless the context
otherwise requires, terms defined in the Credit Agreement are used herein as
therein defined.

In such capacity, we have examined and are familiar with:

>  i.   Faxed or emailed copies of the Credit Agreement, executed by the
>       Borrower;
> 
>  ii.  The Articles of Organization of the Borrower (the "Articles");
> 
>  iii. The Regulations of the Borrower (the "Regulations");
> 
>  iv.  A certificate of the Secretary of State of the State of Texas, dated
>       ____________, 2007, attesting to the continued limited liability company
>       existence of the Borrower in that State;
> 
>  v.   The certificate of the Comptroller of the State of Texas, dated
>       __________, 2007, attesting to the good standing of the Borrower in that
>       State; and
> 
>  vi.  Faxed or emailed copies of the other documents furnished by the Borrower
>       to the Administrative Agent pursuant to Section 3.01(a) of the Credit
>       Agreement.

We have also examined such other corporate records of the Borrower, certificates
of public officials and of officers of the Borrower, and agreements, instruments
and other documents, as we have deemed necessary as a basis for the opinions
expressed below.

In our examination, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals, and the conformity with the originals of all documents submitted
to us as copies. In making our examination of documents and instruments executed
or to be executed by persons other than the Borrower, we have assumed that each
such other person had the requisite power and authority to enter into and
perform fully its obligations thereunder, the due authorization by each such
other person for the execution, delivery and performance thereof and the due
execution and delivery thereof by or on behalf of such person of each such
document and instrument. In the case of any such person that is not a natural
person, we have also assumed, insofar as it is relevant to the opinions set
forth below, that each such other person is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was created, and
is duly qualified and in good standing in each other jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
effect upon its ability to execute, deliver and/or perform its obligations under
any such document or instrument. We have further assumed that each document,
instrument, agreement, record and certificate reviewed by me for purposes of
rendering the opinions expressed below has not been amended by any oral
agreement, conduct or course of dealing between the parties thereto, although we
have no knowledge of any facts or circumstances that could give rise to such an
amendment.

As to questions of fact material to the opinions expressed herein, we have
relied upon certificates and representations of officers of the Borrower
(including but not limited to those contained in the Credit Agreement and
certificates delivered upon the execution and delivery of the Credit Agreement)
and of appropriate public officials, without independent verification of such
matters except as otherwise described herein.

Whenever our opinions herein with respect to the existence or absence of facts
are stated to be to our knowledge or awareness, it is intended to signify that
no information has come to our attention in connection with the preparation of
this opinion letter that would give us actual knowledge that would contradict
such opinions. However, except to the extent expressly set forth herein, we have
not undertaken any independent investigation to determine the existence or
absence of such facts, and no inference as to our knowledge of the existence or
absence of such facts (except to the extent necessary in order to give the
opinions hereinafter expressed) should be assumed.

On the basis of the foregoing, having regard for such legal consideration as we
deem relevant, and subject to the other limitations and qualifications contained
in this letter, we are of the opinion that:

>  a. The Borrower (i) is duly organized and validly existing as a limited
>     liability company in good standing under the laws of the State of Texas,
>     and (ii) has due business organization power and authority to execute,
>     deliver and perform the Credit Agreement.
> 
>  b. The execution, delivery and performance by the Borrower of the Credit
>     Agreement are within the Borrower's limited liability company powers, have
>     been duly authorized by all necessary limited liability company action and
>     do not contravene (i) the Articles or the Regulations, (ii) will not
>     violate any provision of any Texas law, rule or regulation applicable to
>     the Borrower or, to the best of our knowledge (having made due inquiry
>     with respect thereto), any provision of any order, writ, judgment or
>     decree of any Texas governmental authority applicable to the Borrower in
>     the State of Texas; provided, however, we express no opinion as to whether
>     or not any consents of or filings with any governmental authorities may be
>     required under the provisions of the securities or blue sky laws of the
>     State of Texas, or (iii) any legal restriction in the State of Texas
>     binding on or affecting the Borrower. The Credit Agreement has been duly
>     executed and delivered on behalf of the Borrower.
> 
>  c. No authorization, approval or other action by, and no notice to or filing
>     with, any governmental authority or regulatory body in the State of Texas
>     is legally required for the due execution, delivery and performance by the
>     Borrower of the Credit Agreement, including obtaining any Extensions of
>     Credit under the Credit Agreement; provided, however, we express no
>     opinion as to whether or not any consents of or filings with any
>     governmental authorities may be required under the provisions of the
>     securities or blue sky laws of the State of Texas.

Our opinions above are subject to the following qualifications:

(i) Our opinion in paragraph (a) is given exclusively in reliance upon a
certification of the Secretary of State and of the Comptroller of Texas, upon
which we believe we are justified in relying. We understand that copies of such
certifications have been provided to you.

(ii) Our opinion set forth in paragraph (c) above as to the obtaining of
necessary governmental and regulatory approvals in the State of Texas is subject
to the qualification that such opinion is based solely upon a review of those
laws in the State of Texas that, in my experience, are normally applicable to
the Borrower in connection with transactions of the type contemplated by the
Credit Agreement.

Notwithstanding the qualifications set forth above, we have no actual knowledge
of any matter within the scope of said qualifications that would cause us to
change the opinions set forth in this letter.

We are members of the Bar of the State of Texas and, except as otherwise
provided herein, our role as counsel to the Borrower is limited to matters
involving the laws of the State of Texas. Except to the extent otherwise
expressly set forth herein, we render no opinion on the laws of any other
jurisdiction or any subdivision thereof, and have made no independent
investigation into any such laws except as specifically provided herein.

Our opinions are expressed as of the date hereof, and we do not assume any
obligation to update or supplement my opinions to reflect any fact or
circumstance that hereafter comes to our attention, or any change in law that
hereafter occurs.

This opinion letter is being provided exclusively to and for the benefit of the
addressees hereof. It is not to be furnished to or relied upon by any other
party for any other purpose, without prior express written authorization from
us, except that (A) Thelen Reid Brown Raysman & Steiner LLP, special New York
counsel to the Borrower, may rely hereon in connection with their opinion to you
of even date herewith on behalf of the Borrower as to matters of New York law;
(B) Mark G. Otts, counsel to the Borrower, may rely hereon in connection with
his opinion to you of even date herewith on behalf of the Borrower as to matters
of Louisiana law; (C) King & Spalding LLP hereby is authorized to rely on this
letter in the rendering of their opinion to the Administrative Agent, the
Lenders and the LC Issuing Banks dated as of the date hereof; and (D) any
addressee of this letter may deliver a copy hereof to any person that becomes a
Lender or an LC Issuing Bank under the Credit Agreement after the date hereof,
and such person may rely on this opinion as if it had been addressed and
delivered to it on the date hereof as an original Bank or LC Issuing Bank that
was a party to the Credit Agreement.

Very truly yours,

 

 

Orgain, Bell & Tucker, L.L.P.



 

EXHIBIT D-2

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL
FOR THE BORROWER



August __, 2007



To each of the Lenders parties to the
        Credit Agreement referred to below,
        to Citibank, N.A., as Administrative Agent,
        and to the LC Issuing Banks



Entergy Louisiana, LLC

Ladies and Gentlemen:

We have acted as special New York counsel to Entergy Louisiana, LLC, a Texas
limited liability company (the "Borrower"), in connection with the preparation,
execution and delivery of the Credit Agreement, dated as of August 2, 2007 (the
"Credit Agreement"), by and among the Borrower, the Banks and LC Issuing Banks
parties thereto and Citibank, N.A., as Administrative Agent. This opinion is
furnished to you at the request of the Borrower pursuant to Section 3.01(a)(v)
of the Credit Agreement. Unless otherwise defined herein or unless the context
otherwise requires, terms defined in the Credit Agreement are used herein as
therein defined.

In this connection, we have examined and are familiar with originals or copies,
certified or otherwise identified to our satisfaction, of (i) counterparts of
the Credit Agreement executed by the Borrower; (ii) the other documents
furnished by the Borrower to the Administrative Agent pursuant to Section
3.01(a) of the Credit Agreement; and (iii) such other documents and corporate
records as we have deemed necessary or appropriate for the opinions expressed
herein.

In our examination, we have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to us
as originals and the conformity with original documents of all documents
submitted to us as certified or photostatic copies. With respect to the Borrower
and each of the other parties to the Credit Agreement, we have assumed (i) that
those parties are duly organized and existing and have the power and capacity to
execute, deliver and perform all obligations under such documents, and (ii) the
due authorization, execution and delivery of such documents by those parties.
Regarding documents executed by parties other than the Borrower, we have assumed
the validity and binding effect of such documents upon those parties.

As used herein, the phrase "to our knowledge" with respect to the existence or
absence of facts is intended to signify that, while we have made no specific
inquiry or other independent examination to determine the existence or absence
of such facts, the attorneys in this firm who were actively involved in
negotiating the Credit Agreement have obtained no actual knowledge to the
contrary regarding the Credit Agreement and the transactions contemplated
thereby.

As to any facts that we did not independently establish or verify, we have
relied without independent investigation upon statements, representations and
certificates of officers of the Borrower, and, as to the matters addressed
therein, upon certificates or communications from public officials.

Based upon the foregoing, and subject to the qualifications hereinafter
expressed, it is our opinion that:

(1) the execution, delivery and performance by the Borrower of the Credit
Agreement do not contravene any provision of any New York or federal law, rule
or regulation applicable to the Borrower or, to our knowledge, any provision of
any New York or federal order, writ, judgment or decree applicable to the
Borrower;

(2) no authorization, approval or other action by, and no notice to or filing
with, any New York or federal governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement, including obtaining any Extensions of Credit under the Credit
Agreement, except for the FERC Authorization, which has been obtained, and is
final and in full force and effect; and

(3) the Credit Agreement constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.

Our opinion is subject to the following qualifications:

(a) The enforceability of the Borrower's obligations under the Credit Agreement
is subject to the effect of any applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar law affecting creditors'
rights generally.

(b) The enforceability of the Borrower's obligations under the Credit Agreement
is subject to the effect of general principles of equity, including (without
limitation) concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding in equity or at law). Such
principles of equity are of general application, and, in applying such
principles, a court, among other things, might not allow a contracting party to
exercise remedies in respect of a default deemed immaterial, or might decline to
order an obligor to perform covenants.

(c) We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties is determined to have constituted negligence.

(d) We express no opinion herein as to (i) Section 8.05 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under federal
or state securities laws, or (v) the enforceability of waivers by parties of
their respective rights and remedies under law.

This opinion is limited to the laws of the State of New York and the federal
laws of the United States of America. Without limiting the generality of the
foregoing, we express no opinion as to the effect of any laws other than the
federal law of the United States of America or the law the State of New York
wherein any Lender may be located or wherein enforcement of the Credit Agreement
may be sought that limits the rate of interest legally chargeable or
collectible.

This opinion is rendered solely for your benefit and, except as stated in the
following sentences of this paragraph, may not be relied upon by any other
party, nor may copies be delivered to any other Person, without our prior
written consent. The Lenders, the LC Issuing Banks and the Administrative Agent
are hereby authorized to deliver a copy of this opinion to any Person that
becomes a Lender or LC Issuing Bank under the Credit Agreement after the date
hereof, and any such Person may rely upon this opinion as if it had been
addressed and delivered to it on the date hereof as an original Bank or LC
Issuing Bank that was a party to the Credit Agreement.

This opinion is limited to laws currently in effect on the date hereof and to
the facts as they currently exist. We assume no obligation to revise, supplement
or otherwise update this opinion.

                                                                                                                       
Very truly yours,



                                                                                                                       
THELEN REID BROWN RAYSMAN & STEINER LLP



EXHIBIT E

FORM OF OPINION OF SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT

_______, 2007



 

To each of the Lenders party to the
        Credit Agreement referred to below,
        to the LC Issuing Banks named therein and
        Citibank, N.A., as Administrative Agent



 

Entergy Louisiana, LLC



 

Ladies and Gentlemen:

We have acted as special New York counsel to Citibank, N.A., as Administrative
Agent, in connection with the preparation, execution and delivery of the Credit
Agreement, dated as of August ______, 2007 (the "Credit Agreement"), among
Entergy Louisiana, LLC (the
"Borrower"), the Lenders and LC Issuing Banks parties thereto and Citibank,
N.A., as Administrative Agent. Terms defined in the Credit Agreement are used
herein as therein defined.

In this connection, we have examined the following documents:

>  a. a counterpart of the Credit Agreement, executed by the parties thereto;
>     and
> 
>  b. the other documents furnished to the Administrative Agent pursuant to
>     Section 3.01(a) of the Credit Agreement, including (without limitation)
>     the opinions (the "Opinions") of Mark G. Otts, counsel to the Borrower,
>     Thelen Reid Brown Raysman & Steiner LLP, special New York counsel to the
>     Borrower and Orgain, Bell & Tucker, L.L.P., special Texas counsel to the
>     Borrower.

In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that you have independently evaluated, and are satisfied
with, the creditworthiness of the Borrower and the business terms reflected in
the Credit Agreement. We have relied, as to factual matters, on the documents we
have examined. We note that we do not represent the Borrower and, accordingly,
are not privy to the nature or character of its business. Accordingly, we have
assumed that the Borrower is subject only to statutes, rules, regulations,
judgments, orders and other requirements of law general applicability to
corporations doing business in the State of New York.

To the extent that our opinion expressed below involves conclusions as to
matters governed by law other than the law of the State of New York, we have
relied upon the Opinions and have assumed without independent investigation the
correctness of the matters set forth therein, our opinion expressed below being
subject to the assumptions, qualifications and limitations set forth in the
Opinions.

Based upon and subject to the foregoing, and subject to the qualifications set
forth below, we are of the opinion that the Credit Agreement is the legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms.

Our opinion is subject to the following qualifications:

>  i.   The enforceability of the Borrower's obligations under the Credit
>       Agreement is subject to the effect of any applicable bankruptcy,
>       insolvency, fraudulent conveyance, reorganization, moratorium or similar
>       law affecting creditors' rights generally.
> 
>  ii.  The enforceability of the Borrower's obligations under the Credit
>       Agreement is subject to the effect of general principles of equity,
>       including (without limitation) concepts of materiality, reasonableness,
>       good faith and fair dealing (regardless of whether considered in a
>       proceeding in equity or at law). Such principles of equity are of
>       general application, and, in applying such principles, a court, among
>       other things, might not allow a contracting party to exercise remedies
>       in respect of a default deemed immaterial, or might decline to order an
>       obligor to perform covenants.
> 
>  iii. We note further that, in addition to the application of equitable
>       principles described above, courts have imposed an obligation on
>       contracting parties to act reasonably and in good faith in the exercise
>       of their contractual rights and remedies, and may also apply public
>       policy considerations in limiting the right of parties seeking to obtain
>       indemnification under circumstances where the conduct of such parties is
>       determined to have constituted negligence.
> 
>  iv.  We express no opinion herein as to (A) Section 8.05 of the Credit
>       Agreement, (B) the enforceability of provisions purporting to grant to a
>       party conclusive rights of determination, (C) the availability of
>       specific performance or other equitable remedies, (D) the enforceability
>       of rights to indemnity under federal or state securities laws or (E) the
>       enforceability of waivers by parties of their respective rights and
>       remedies under law.
> 
>  v.   Our opinion expressed above is limited to the law of the State of New
>       York, and we do not express any opinion herein concerning any other law.

The foregoing opinion is solely for your benefit and may not be relied upon by
any other person or entity, other than any Person that may become a Lender or LC
Issuing Bank under the Credit Agreement after the date hereof.



Very truly yours,



 

MEO: adr